         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 1 of 142



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                              §
                                                     §
 WATSON GRINDING &                                   §              CASE NO. 20-30967
 MANUFACTURING CO.,                                  §
                                                     §              (Chapter 11)
      Debtor.


 RIGOBERTO MIRANDA, JR.,                             §
 INGRID MIRANDA, DANIEL                              §
 BRAVO, AND ERICA BRAVO,                             §
                                                     §
         Plaintiffs,                                 §
                                                     §
 v.                                                  §                ADVERSARY NO. __________
                                                     §
 WATSON VALVE SERVICES INC.,                         §
 WATSON GRINDING AND                                 §
 MANUFACTURING CO.,                                  §
                                                     §
         Defendants.

                                       NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo and Erica Bravo v. Watson Valve

Services, Inc. and Watson Grinding and Manufacturing, Co., Cause No. 2020-04959, pending in the 281st

Judicial District Court of Harris County, Texas (the “State Court Action”).

                           I.      Procedural Background and Nature of Suit

        1.      On January 24, 2020, Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo and Erica

Bravo (collectively, the “Plaintiffs”) filed an Application for Temporary Restraining Order and

Temporary Injunction Against Defendants Watson Valve Services, Inc. and Watson Grinding &

Manufacturing Co. (collectively, the “Defendants”), and obtained a temporary restraining order (the

“TRO”). The TRO expired.

                                                      1
          Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 2 of 142




          2.    On January 27, 2020, the Plaintiffs filed their Original Petition along with Rule 194

Requests for Disclosures to All Defendants and Application for Temporary Injunction (the “Original

Petition”) against the Defendants. In their Original Petition, the Plaintiffs assert claims of negligence

and gross negligence against the Defendants. No temporary injunction issued.

          3.    On January 30, 2020, the Plaintiffs in the Travis Horton, et al., case, Cause No. 2020-

05505 (which is also being removed to this Court) filed a Motion to Consolidate into the State Court

Action.

          4.    On January 31, 2020, the Plaintiffs in the Steven Reagle, et al., case, Cause No. 2020-

06877 (which is also being removed to this Court) filed a Motion to Consolidate into the State Court

Action.

          5.    On February 3, 2020, the Plaintiffs in the Duong Tung La, case, Cause No. 2020-

05281 (which is also being removed to this Court) filed a Motion to Consolidate into the State Court

Action.

          6.    On February 4, 2020, the Plaintiffs in the Margaret Flores, et al., case, Cause No. 2020-

05250 (which is also being removed to this Court) filed a Motion to Consolidate into the State Court

Action.

          7.    On February 5, 2020, the Plaintiffs in the Houston Corvette Service, Inc., et al., case,

Cause No. 2020-08220 (which is also being removed to this Court) filed a Motion to Consolidate into

the State Court Action.

          8.    On February 5, 2020, the Plaintiffs in the Gilberto Mendoza Cruz, et al., case, Cause

No. 2020-08019 (which is also being removed to this Court) filed a Motion to Consolidate into the

State Court Action.




                                                   2
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 3 of 142




       9.       On February 5, 2020, the Plaintiffs in the Maria Isabel Trejo, et al., case, Cause No.

2020-08054 (which is also being removed to this Court) filed a Motion to Consolidate into the State

Court Action.

       10.      On February 5, 2020, the Plaintiffs in the Hector Mondragon Olvera, et al., case, Cause

No. 2020-08060 (which is also being removed to this Court) filed a Motion to Consolidate into the

State Court Action.

       11.      On February 5, 2020, the Plaintiffs in the Gilberto Figuero, et al., case, Cause No.

2020-08062 (which is also being removed to this Court) filed a Motion to Consolidate into the State

Court Action.

       12.      None of the cases have been consolidated.

       13.      On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

                                       II.     Basis for Removal

       14.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

       15.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

       16.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.




                                                     3
          Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 4 of 142




          17.   Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          18.   This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          19.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          20.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          21.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

                                                    4
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 5 of 142




28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       22.       Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.    Parties and Notice

       23.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 281st Judicial District Court of Harris

County, Texas.

       24.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 Kwok Daniel Ltd., L.L.P.                             MCCOY LEAVITT LASKEY LLC
 Robert S. Kwok                                       John V. McCoy
 9805 Katy Freeway, Suite 850                         Michael I. Ramirez
 Houston, Texas 77024                                 N19 W24200 Riverwood Dr., Suite 125
 rkwok@kwoklaw.com                                    Waukesha, WI 53188
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON GRINDING &
 ATTORNEYS FOR PLAINTIFFS                             MANUFACTURING CO.

 Kwok Daniel, Ltd., L.L.P.                            GIEGER, LABORDE & LAPEROUSE L.L.C.
 Robert S. Kwok                                       Ernest P. Gieger, Jr.
 Ryan Loya                                            701 Poydras Street, Suite 4800
 9805 Katy Freeway, Ste 850                           New Orleans, Louisiana 70139
 Houston, TX 77024                                    egieger@glllaw.com
 rkwok@kwoklaw.com                                    bdoherty@glllaw.com
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON VALVE SERVICES,
 ATTORNEYS FOR TRAVIS HORTON, ET AL.                  INC.




                                                  5
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 6 of 142




Kwok Daniel Ltd., L.L.P.                  McMillan Firm PLLC
Robert S. Kwok                            Chance A. McMillan
J. Ryan Loya                              Mathew Mendoza
9805 Katy Freeway, Ste 850                Wayne Collins
Houston, TX 77024                         440 Louisiana Street, Ste 1200
rkwok@kwoklaw.com                         Houston, TX 77002-1691
rloya@kwoklaw.com                         cam@mcmillanfirm.com
ATTORNEYS FOR STEVEN REAGLE, ET AL.       mem@mcmillanfirm.com
                                          wdc@mcmillanfirm.com
                                          ATTORNEYS FOR DUONG TUNG LA, ET AL.

Terry & Thweatt, P.C.                     McMillan Firm PLLC
L. Lee Thweatt                            Chance A. McMillan #24078981
Joseph D. Terry                           Mathew Mendoza #24109548
One Greenway Plaza, Ste 100               Wayne Collins
Houston, TX 77046-0102                    440 Louisiana Street, Ste 1200
lthweatt@terrythweatt.com                 Houston, TX 77002-1691
jterry@terrythweatt.com                   cam@mcmillanfirm.com
                                          mem@mcmillanfirm.com
Kamins Law Firm, PLLC                     wdc@mcmillanfirm.com
Anna Dean Kamins                          ATTORNEYS FOR GILBERTO MENDOZA
2925 Richmond Ave., Ste. 1200             CRUZ, ET AL.
Houston, TX 77098
ATTORNEYS FOR HOUSTON CORVETTE
SERVICE, INC., ET AL.

McMillan Firm PLLC                        McMillan Firm PLLC
Chance A. McMillan                        Chance A. McMillan
Mathew Mendoza                            Mathew Mendoza
Wayne Collins                             Wayne Collins
440 Louisiana Street, Ste 1200            440 Louisiana Street, Ste 1200
Houston, TX 77002-1691                    Houston, TX 77002-1691
cam@mcmillanfirm.com                      cam@mcmillanfirm.com
mem@mcmillanfirm.com                      mem@mcmillanfirm.com
wdc@mcmillanfirm.com                      wdc@mcmillanfirm.com
ATTORNEYS FOR HECTOR MONDRAGON            ATTORNEYS FOR GILBERTO FIGUERO, ET
OLVERA, ET AL.                            AL.




                                      6
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 7 of 142




 McMillan Firm PLLC                                   Abraham, Watkins, Nichols, Sorrels, Agosto,
 Chance A. McMillan                                   Aziz & Stogner
 Mathew Mendoza                                       Muhammad S. Aziz
 Wayne Collins                                        Karl P. Long
 440 Louisiana Street, Ste 1200                       800 Commerce Street
 Houston, TX 77002-1691                               Houston, TX 77002
 T: 281-888-2131
 F: 832-831-2175                                      The Law Office of Bilaal Badat, PLLC
 cam@mcmillanfirm.com                                 Bilaal Badat
 mem@mcmillanfirm.com                                 4151 Southwest Freeway, Suite 230
 wdc@mcmillanfirm.com                                 Houston, TX 77027
 ATTORNEYS FOR MARIA ISABEL TREJO, ET                 ATTORNEYS FOR MARGARET FLORES, ET AL.
 AL.



                                    V.      Process and Pleadings

       25.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       26.     In the State Court Action, summons issued on January 30, 2020, but the returned

summons has not yet been filed.

       27.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  7
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 8 of 142




Dated: April 20, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jones Murray & Beatty, LLP
                                           4119 Montrose Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                              AND

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           ATTORNEYS FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       8
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 9 of 142



                                      CERTIFICATE OF SERVICE

       I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) to the following:

 Kwok Daniel LTD, L.L.P.                              MCCOY LEAVITT LASKEY LLC
 Robert S. Kwok                                       John V. McCoy
 9805 Katy Freeway, Suite 850                         Michael I. Ramirez
 Houston, Texas 77024                                 N19 W24200 Riverwood Dr., Suite 125
 rkwok@kwoklaw.com                                    Waukesha, WI 53188
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON GRINDING &
 ATTORNEYS FOR PLAINTIFFS                             MANUFACTURING CO.

 Kwok Daniel, LTD, L.L.P.                             GIEGER, LABORDE & LAPEROUSE L.L.C.
 Robert S. Kwok                                       Ernest P. Gieger, Jr.
 Ryan Loya                                            701 Poydras Street, Suite 4800
 9805 Katy Freeway, Ste 850                           New Orleans, Louisiana 70139
 Houston, TX 77024                                    egieger@glllaw.com
 rkwok@kwoklaw.com                                    bdoherty@glllaw.com
 rloya@kwoklaw.com                                    ATTORNEYS FOR WATSON VALVE SERVICES,
 ATTORNEYS FOR TRAVIS HORTON, ET AL.                  INC.

 Kwok Daniel LTD, L.L.P.                              McMillan Firm PLLC
 Robert S. Kwok                                       Chance A. McMillan
 J. Ryan Loya                                         Mathew Mendoza
 9805 Katy Freeway, Ste 850                           Wayne Collins
 Houston, TX 77024                                    440 Louisiana Street, Ste 1200
 rkwok@kwoklaw.com                                    Houston, TX 77002-1691
 rloya@kwoklaw.com                                    cam@mcmillanfirm.com
 ATTORNEYS FOR STEVEN REAGLE, ET AL.                  mem@mcmillanfirm.com
                                                      wdc@mcmillanfirm.com
                                                      ATTORNEYS FOR DUONG TUNG LA, ET AL.

 Terry & Thweatt, P.C.                                McMillan Firm PLLC
 L. Lee Thweatt                                       Chance A. McMillan #24078981
 Joseph D. Terry                                      Mathew Mendoza #24109548
 One Greenway Plaza, Ste 100                          Wayne Collins
 Houston, TX 77046-0102                               440 Louisiana Street, Ste 1200
 lthweatt@terrythweatt.com                            Houston, TX 77002-1691
 jterry@terrythweatt.com                              cam@mcmillanfirm.com
                                                      mem@mcmillanfirm.com
                                                      wdc@mcmillanfirm.com
                                                      ATTORNEYS FOR GILBERTO MENDOZA
                                                      CRUZ, ET AL.




                                                  9
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 10 of 142




Kamins Law Firm, PLLC
Anna Dean Kamins
2925 Richmond Ave., Ste. 1200
Houston, TX 77098
ATTORNEYS FOR HOUSTON CORVETTE
SERVICE, INC., ET AL.

McMillan Firm PLLC                      McMillan Firm PLLC
Chance A. McMillan                      Chance A. McMillan
Mathew Mendoza                          Mathew Mendoza
Wayne Collins                           Wayne Collins
440 Louisiana Street, Ste 1200          440 Louisiana Street, Ste 1200
Houston, TX 77002-1691                  Houston, TX 77002-1691
cam@mcmillanfirm.com                    cam@mcmillanfirm.com
mem@mcmillanfirm.com                    mem@mcmillanfirm.com
wdc@mcmillanfirm.com                    wdc@mcmillanfirm.com
ATTORNEYS FOR HECTOR MONDRAGON          ATTORNEYS FOR GILBERTO FIGUERO, ET
OLVERA, ET AL.                          AL.

McMillan Firm PLLC                      Abraham, Watkins, Nichols, Sorrels, Agosto,
Chance A. McMillan                      Aziz & Stogner
Mathew Mendoza                          Muhammad S. Aziz
Wayne Collins                           Karl P. Long
440 Louisiana Street, Ste 1200          800 Commerce Street
Houston, TX 77002-1691                  Houston, TX 77002
T: 281-888-2131
F: 832-831-2175                         The Law Office of Bilaal Badat, PLLC
cam@mcmillanfirm.com                    Bilaal Badat
mem@mcmillanfirm.com                    4151 Southwest Freeway, Suite 230
wdc@mcmillanfirm.com                    Houston, TX 77027
ATTORNEYS FOR MARIA ISABEL TREJO, ET    ATTORNEYS FOR MARGARET FLORES, ET AL.
AL.




                                            /s/ Ruth Van Meter
                                            Ruth Van Meter




                                       10
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 11 of 142




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                                                    Page 1 of 1
                  Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 12 of 142
 HCDistrictclerk.com                MIRANDA, RIGOBERTO (JR) vs. WATSON VALVE                                                      4/17/2020
                                    SERVICES INC
                                    Cause: 202004959 CDI: 7     Court: 281

 DOCUMENTS
 Number           Document                                                                                      Post Date             Pgs
                                                                                                                Jdgm
 89306067         Suggestion of Bankruptcy                                                                           02/06/2020       3
  ·>   89306068   Exhibit A                                                                                          02/06/2020       3
 89306069         Suggestion of Bankruptcy                                                                           02/06/2020       3
  ·>   89306070   Exhibit A                                                                                          02/06/2020       3
 89283719         Plaintiffs' Motion to Consolidate                                                                  02/05/2020       8
 89283720         Plaintiffs' Motion to Consolidate                                                                  02/05/2020       8
 89283724         Plaintiffs' Motion to Consolidate                                                                  02/05/2020       8
 89283726         Plaintiffs' Motion to Consolidate                                                                  02/05/2020       8
 89290055         Motion to Consolidate                                                                              02/05/2020       5
  ·>   89290056   Proposed Order                                                                                     02/05/2020       2
 89264087         Plaintiffs' Motion to Consolidate                                                                  02/04/2020       5
  ·>   89264088   Proposed Order                                                                                     02/04/2020       2
 89222627         Plaintiff's Motion to Consolidate                                                                  02/03/2020       8
 89232802         Rule 11 Agreement                                                                                  02/03/2020       2
 89235293         First Amended Notice of Oral Hearing - 02.07.2020                                                  02/03/2020       2
 89209114         Plaintiffs' Motion to Consolidate                                                                  01/31/2020       5
  ·>   89209113   Notice of Oral Hearing - 02.07.2020                                                                01/31/2020       3
  ·>   89209115   Proposed Order Granting Plaintiffs' Motion to Consolidate                                          01/31/2020       2
 89178207         Plaintiffs' Motion to Consolidate                                                                  01/30/2020       5
  ·>   89178206   Notice of Oral Hearing - 02.07.2020                                                                01/30/2020       3
  ·>   89178208   Proposed Order Granting Plaintiffs' Motion to Consolidate                                          01/30/2020       2
 89115048         Plaintiffs' Original Petition along with Rule 194 Requests for Disclosure to All Defendants        01/27/2020       10
                  and Application for Temporary Injunction
  ·>   89115049   Civil Process Requests                                                                             01/27/2020       2
 89075125         Plaintiffs' Application for TRO                                                                    01/24/2020       6
                  Plaintiffs' Application for TRO                                                                    01/24/2020
  ·>   89075126   Proposed Order                                                                                     01/24/2020       3
                  Proposed Order                                                                                     01/24/2020
 89075125         Plaintiffs' Application for TRO                                                                    01/24/2020       6
  ·>   89075126   Proposed Order                                                                                     01/24/2020       3
 89082168         ORDER SETTING BOND SIGNED                                                                          01/24/2020       3
                  ORDER SIGNED GRANTING TEMPORARY RESTRAINING ORDER                                                  01/24/2020
                  ORDER SIGNED SETTING HEARING                                                                       01/24/2020
 89086204         Clerk's certificate of cash deposit in lieu of injunction bond per order of the court              01/24/2020       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvSpR+K7FXSP... 4/17/2020
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 13 of 142

              2020-04959 / Court: 281
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 14 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 15 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 16 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 17 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 18 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 19 of 142

              2020-04959 / Court: 281
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 20 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 21 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 22 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 23 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 24 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 25 of 142
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 26 of 142                              1/27/2020 12:00 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 40295814
                                                                                                          By: Brittany Hall
                                                                                              Filed: 1/27/2020 12:00 PM

                                   CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR.,                          §            IN THE DISTRICT COURT OF
INGRID MIRANDA, DANIEL BRAVO                     §
AND ERICA BRAVO                                  §
                                                 §
       Plaintiffs,                               §
                                                 §
VS.                                              §                 HARRIS COUNTY, TEXAS
                                                 §
WATSON VALVE SERVICES, INC.,                     §
WATSON GRINDING AND                              §
MANUFACTURING, CO.                               §
                                                 §
       Defendants.                               §              281st JUDICIAL DISTRICT

                 PLAINTIFFS’ ORIGINAL PETITION ALONG
              WITH RULE 194 REQUESTS FOR DISCLOSURES TO
      ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, RIGOBERTO MIRANDA, JR., INGRID MIRANDA, DANIEL BRAVO,

and ERICA BRAVO Plaintiffs herein, and files this their Plaintiffs’ Original Petition along with

Rule 194 Requests for Disclosures to all Defendants and Application for Temporary Injunction

against Defendants WATSON VALVE SERVICES, INC., WATSON GRINDING AND

MANUFACTURING, CO.

       Plaintiffs bring suit complaining of Defendants WATSON VALVE SERVICES, INC.,

WATSON GRINDING AND MANUFACTURING, CO., and for cause(s) of action would

respectfully show this Honorable Court as follows:

                                           I.
                                     DISCOVERY PLAN

       1.      Discovery in this case is to be conducted under Level 2 of Rule 190.3 of the Texas

Rules of Civil Procedure as the Plaintiffs seek monetary relief over $1,000,000.



                       PLAINTIFFS’ ORIGINAL PETITION ALONG
                    WITH RULE 194 REQUESTS FOR DISCLOSURES TO
            ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                            Page 1 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 27 of 142




                                    II.
           REQUEST PURSUANT TO RULE 28 FOR SUBSTITUTION OF TRUE NAME

       2.      To the extent that any of the above-named Defendants are conducting business

pursuant to a trade name or assumed name, suit is brought against them pursuant to the provisions

of Rule 28 of the Texas Rules of Civil Procedure, and Plaintiffs demand upon answering this suit,

that the Defendants answer in their correct legal and assumed names.

                                             III.
                                           PARTIES

       3.      Plaintiff RIGOBERTO MIRANDA, JR. is a natural person residing in Harris

County, Texas.

       4.      Plaintiff INGRID MIRANDA is a natural person residing in Harris County, Texas.

       5.      Plaintiff DANIEL BRAVO is a natural person residing in Harris County, Texas.

       6.      Plaintiff ERICA BRAVO is a natural person residing in Harris County, Texas.

       7.      Defendant WATSON VALVE SERVICES, INC. (hereinafter “WATSON

VALVE”) is a domestic corporation doing business in the State of Texas for the purposes of

accumulating monetary profit. Defendant may be served with process through its registered agent,

John M Watson, 4525 Gessner Road, Houston, Texas 77041 or wherever they may be found for

service.

       8.      Defendant WATSON GRINDING AND MANUFACTURING CO. (hereinafter

“WATSON”) is a domestic corporation doing business in the State of Texas for the purposes of

accumulating monetary profit. Defendant may be served with process through its registered agent,

John M Watson, 4525 Gessner Road, Houston, Texas 77041 or wherever they may be found for

service.




                        PLAINTIFFS’ ORIGINAL PETITION ALONG
                     WITH RULE 194 REQUESTS FOR DISCLOSURES TO
             ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                           Page 2 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 28 of 142




                                           IV.
                                 VENUE AND JURISDICTION

       9.        Venue is proper in Harris County, Texas, pursuant to §15.002 of the Texas Civil

Practice and Remedies Code as all or a substantial part of the events or omissions giving rise to

the claim occurred in Harris County, Texas.

       10.       Jurisdiction is proper because the amount in controversy exceeds the minimum

jurisdictional limits of this Court. This Court has personal jurisdiction over all parties as set out

in the below paragraph.
                                                V.
                                              FACTS

       11.      In the early morning hours of January 24, 2020, a violent explosion occurred at

Watson Grinding and Manufacturing located at 4525 Gessner Road in Houston, Texas. Plaintiffs’

homes were completely destroyed by the explosion and their homes have been condemned by

Harris County officials.     At all times relevant to the incident, Defendants WATSON and/or

WATSON VALVE controlled and continues to control the premises where the explosion

originated. As a result of the explosion, Plaintiffs suffered significant damages to their personal

property and homes, in addition to bodily injuries.

                                         VI.
                            NEGLIGENCE OF ALL DEFENDANTS

       12.      Defendants contemporaneous conduct constituted a breach of the duty of ordinary

care owed by Defendant to Plaintiff. Defendants directly and personally participated in the

conduct giving rise to Plaintiffs' negligence claims through their joint and several actions and

omissions. Defendants, acting in the course and scope of their employment, owed an independent

duty to Plaintiffs and were guilty of negligence in the following respects:

             a. Failing to furnish reasonably safe instrumentalities;

                         PLAINTIFFS’ ORIGINAL PETITION ALONG
                      WITH RULE 194 REQUESTS FOR DISCLOSURES TO
              ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                              Page 3 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 29 of 142




             b. Failing to provide and enforce safety regulations;

             c. Failing to properly inspect, maintain and store volatile gasses on the premises;

             d. Failing to properly inspect and maintain pressure regulators on the premises;

             e. Failing to properly inspect the premises for gas leaks;

             f. Failing to properly repair storage tanks, gas lines, and valves;

             g. Failing to timely repair tanks, gas lines, and valves;

             h. Failing to properly screen, hire, train, control, manage or supervise their agents and
                employees;

             i. Failing to cordon off the hazardous area from all traffic, tools, and equipment near
                the ignition source;

             j. Failing to institute precautionary measures to prevent volatile gasses from escaping
                high-pressure gas lines; and

             k. Failing to ensure a safe work area.

       13.      Each of the above referenced acts or omissions by Defendants led to the explosion.

                                      VII.
                       GROSS NEGLIGENCE OF ALL DEFENDANTS

       14.      The occurrence made the basis of this suit and the resulting injuries and damages

to Plaintiffs was proximately caused by Defendants’ wanton and reckless disregard for the safety

of Plaintiffs, consisted of, but is not limited to, the following acts and/or omissions:

             a. Failing to furnish reasonably safe instrumentalities;

             b. Failing to provide and enforce safety regulations;

             c. Failing to properly inspect, maintain and store volatile gasses on the premises;

             d. Failing to properly inspect and maintain pressure regulators on the premises;

             e. Failing to properly inspect the premises for gas leaks;

             f. Failing to properly repair storage tanks, gas lines, and valves;


                         PLAINTIFFS’ ORIGINAL PETITION ALONG
                      WITH RULE 194 REQUESTS FOR DISCLOSURES TO
              ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                              Page 4 of 10
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 30 of 142




              g. Failing to timely repair tanks, gas lines, and valves;

              h. Failing to properly screen, hire, train, control, manage or supervise their agents and
                 employees;

              i. Failing to cordon off the hazardous area from all traffic, tools, and equipment near
                 the ignition source;

              j. Failing to institute precautionary measures to prevent volatile gasses from escaping
                 high-pressure gas lines; and

              k. Failing to ensure a safe work area.

        15.        Each of these acts and/or omissions of Defendants constitutes a wanton and reckless

disregard for the safety of Plaintiffs, and singularly or in concert, constitutes a proximate cause of

the explosion and resulting injuries and damages to Plaintiffs as described below.

        16.        When viewed objectively from the standpoint of Defendants at the time of its

occurrence, Defendants’ conduct involved an extreme degree of risk, considering the probability

and magnitude of the potential harm to others. In addition, each were actually, subjectively aware

of the risk involved, but nevertheless proceeded with conscious indifference to the rights, safety,

or welfare of others; therefore, Plaintiffs sue for exemplary damages in an amount to be determined

by the trier of the fact.

                                            VIII.
                                    DAMAGES OF PLAINTIFFS

        17.        As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiffs seek:

              a. Remedial costs for real property damage;

              b. Replacement costs for personal property damage;

              c. Costs of completion;

              d. Expenses of temporary/alternate housing;


                          PLAINTIFFS’ ORIGINAL PETITION ALONG
                       WITH RULE 194 REQUESTS FOR DISCLOSURES TO
               ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                                Page 5 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 31 of 142




             e. Mental anguish in the past and future;

             f. Physical pain and suffering in the past and future;

             g. Medical expenses in the past and future;

             h. Physical impairment in the past and future;

             i. Disfigurement in the past and future;

             j. Loss of earnings and earnings capacity in the past and future;

             k. Loss of household services in the past and future;

             l. Loss of use;

             m. Costs of suit;

             n. Prejudgment and post-judgment interest;

             o. Cost of replacement;

             p. Incidental and consequential damages;

             q. Business interruption damages; and

             r. All other relief to which Plaintiffs may be justly entitled.

                                         IX.
                          RULE 194 REQUESTS FOR DISCLOSURE

       18.       Pursuant to Tex. R. Civ. Proc. 194, ALL DEFENDANTS are requested to disclose,

within fifty (50) days of service of this request, the information and material described in Rule

194.2(a)-(l).

                                X.
INCORPORATION BY REFERENCE OF TEMPORARY RESTRAINING ORDER AND
  APPLICATION TO ENTER PREMISES TO INSPECT, FILM AND PHOTOGRAPH

       19.       Plaintiffs incorporate by reference the Temporary Restraining Order ("TRO")

granted them on January 24, 2020 restraining Defendants WATSON VALVE SERVICES, INC.



                           PLAINTIFFS’ ORIGINAL PETITION ALONG
                        WITH RULE 194 REQUESTS FOR DISCLOSURES TO
                ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                              Page 6 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 32 of 142




and/or WATSON GRINDING AND MANUFACTURING, CO. from changing, altering or

destroying any tangible evidence related to the subject incident, specifically including but not

limited to the ignition source of the explosion.

       20.      Plaintiffs incorporate by reference the TRO granted them on January 24, 2020

restraining Defendants from altering, modifying, or destroying relevant evidence to the explosion

by resuming services at the premises until such time Plaintiffs’ counsel and experts are allowed to

enter and inspect the premises and the requested evidence is produced and secured.

       21.      Plaintiffs incorporate by reference the TRO granted them on January 24, 2020

preserving the status quo by restraining Defendants from in any way changing, altering, destroying

or modifying, the evidence related to the January 24, 2020, explosion at 4525 Gessner Road in

Houston, Texas, as well as moving, removing, or altering any and all tangible evidence within the

plant in question. Plaintiffs incorporate by reference the TRO preserving:

             1) Any and all photographs and videotapes of the scene of the incident, parties or
                equipment involved in the incident;
             2) Any and all stickers, safety slogans, warnings, etc. attached to or placed on any
                equipment involved in the incident;
             3) Any and all documents/communications regarding the scene of the incident, parties
                or equipment involved in the incident;
             4) Any and all documents/records relating to the incident, including but not limited to
                OSHA records;
             5) Any and all e-mails, electronic data, documents, statements, diaries, calendar
                entries, memos, incident reports, call slips or telephone messages, text messages,
                facsimiles, voicemail messages, and correspondence related to the incident; and
             6) Any and all maintenance logs, maintenance and repair records, inspection reports,
                annual inspection reports, operating manuals, actual audiotape recording or any
                transcript of any recorded statements, mobile radio and dispatch records pertaining
                to the incident.

       22.      The foregoing tangible and physical evidence is relevant and reasonably necessary

to determine the cause of the incident made the basis of this action, the loss of which would

irreparably harm Plaintiffs.


                         PLAINTIFFS’ ORIGINAL PETITION ALONG
                      WITH RULE 194 REQUESTS FOR DISCLOSURES TO
              ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                             Page 7 of 10
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 33 of 142




        23.     Plaintiffs incorporate by reference the TRO granted them on January 24, 2020

restraining Defendants WATSON VALVE SERVICES, INC. and/or WATSON GRINDING

AND MANUFACTURING, CO. their agents, corporate parents, servants, employees, contractors,

independent contractors, and the like including those acting in concert with the foregoing

Defendants WATSON VALVE SERVICES, INC. and/or WATSON GRINDING AND

MANUFACTURING, CO. from changing, altering, destroying and/or moving evidence of any

kind.

        24.     Plaintiffs incorporate by reference the TRO granted them on January 24, 2020

permitting Plaintiffs’ attorneys and investigative staff, including but not limited to, consulting

experts, to have access to the incident scene where the explosion occurred to inspect, photograph,

and film the scene. Such access for the purpose of inspection, photographing and filming is

essential in order for the Plaintiffs to prepare their case and to see that justice is done.

                                       XI.
                        REQUEST FOR TEMPORARY INJUNCTION

        25.     Plaintiffs asks the Court to set their application for temporary injunction for a

hearing and, after the hearing, issue a temporary injunction against Defendants WATSON VALVE

SERVICES, INC. and/or WATSON GRINDING AND MANUFACTURING, CO. Plaintiffs have

a valid cause of action for negligence and would suffer irreparable harm by the failure to preserve

the premises in its current condition, evidence, and their contents due to the nature of occurrence

that led to the explosion on January 24, 2020. Specifically, the site of the explosion contains

evidence necessary to be preserved, specifically the ignition source of the explosion, for Plaintiffs

to investigate their potential claims. Plaintiffs will be irreparably injured if the evidence currently

at the premises after the explosion is destroyed or modified. Due to the immediate timing and



                         PLAINTIFFS’ ORIGINAL PETITION ALONG
                      WITH RULE 194 REQUESTS FOR DISCLOSURES TO
              ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                               Page 8 of 10
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 34 of 142




necessity of preserving the evidence from being destroyed or altered if the premises were to be

returned to regular business use, this temporary restraining order should be granted without notice

or delay.

                                     XII.
                      NOTICE OF DEMAND FOR PRESERVATION
                    OF ELECTRONICALLY STORED INFORMATION

       26.     Plaintiffs asks the Court to order Defendants WATSON VALVE SERVICES, INC.

and/or WATSON GRINDING AND MANUFACTURING, CO. to preserve all documents,

tangible things and electronically stored information potentially relevant to the issues in this cause,

in accordance with specific notice previsions as if same was set for the herein for all purposes.

                                               XIII.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Honorable Court

enter an order granting Plaintiffs’ Temporary Injunction against Defendants WATSON VALVE

SERVICES, INC. and/or WATSON GRINDING AND MANUFACTURING, CO., and for such

other and further relief, both general and special, at equity and in law, to which Plaintiffs may

show themselves justly entitled.

       Plaintiffs further pray that Defendant WATSON VALVE SERVICES, INC., WATSON

GRINDING AND MANUFACTURING, CO., be cited to appear and answer, and upon final

hearing of this cause, Plaintiffs have judgment against Defendants for damages listed herein, for

actual damages, exemplary damages, costs of suit, pre-judgment and post-judgment interest at the

highest legal rate, and for such other and further relief, both general and special, at equity and in

law, to which Plaintiffs may show themselves justly entitled.




                        PLAINTIFFS’ ORIGINAL PETITION ALONG
                     WITH RULE 194 REQUESTS FOR DISCLOSURES TO
             ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                                              Page 9 of 10
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 35 of 142




                             Respectfully submitted,

                             KWOK DANIEL LTD., L.L.P.

                             /s/ Robert S. Kwok
                             Robert S. Kwok
                             SBN: 00789430
                             J. Ryan Loya
                             SBN: 24086531
                             Joshua R. Leal
                             SBN: 24048609
                             Alex P. Boylhart
                             SBN: 24087198
                             William W. Hoke*
                             SBN: 24046086
                             9805 Katy Freeway, Suite 850
                             Houston, Texas 77024
                             Telephone: (713) 773-3380
                             Facsimile: (713) 773-3960
                             Email: rkwok@kwoklaw.com
                             Email: rloya@kwoklaw.com
                             Email: jleal@kwoklaw.com
                             Email: aboylhart@kwoklaw.com
                             Email: whoke@whokelaw.com
                             * Of Counsel

                             ATTORNEYS FOR PLAINTIFFS




               PLAINTIFFS’ ORIGINAL PETITION ALONG
            WITH RULE 194 REQUESTS FOR DISCLOSURES TO
    ALL DEFENDANTS AND APPLICATION FOR TEMPORARY INJUNCTION
                            Page 10 of 10
                                                           1/27/202012:00:32PM
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 36 of 142
                                                      MarilynBurgess-DistrictClerk
                                                           HarrisCounty
                                                           EnvelopeNo:40295814
                                                           By:HALL,BRITTANY
                                                           Filed:1/27/202012:00:32PM
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 37 of 142
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 38 of 142               1/30/2020 11:08 AM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 40414522
                                                                                          By: Bonnie Lugo
                                                                              Filed: 1/30/2020 11:08 AM

                            CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR.,               §            IN THE DISTRICT COURT OF
INGRID MIRANDA, DANIEL BRAVO          §
AND ERICA BRAVO                       §
                                      §
      Plaintiffs,                     §
                                      §
VS.                                   §               HARRIS COUNTY, TEXAS
                                      §
WATSON VALVE SERVICES, INC.,          §
WATSON GRINDING AND                   §
MANUFACTURING, CO.                    §
                                      §
      Defendants.                     §               281st JUDICIAL DISTRICT

                            CAUSE NO. 2020-05505

TRAVIS HORTON, ANDREA HORTON, §                    IN THE DISTRICT COURT OF
DAVID RAINS, DANIELA CORTEZ,     §
MARIO RUIZ, DANIEL DRAWSAND,     §
CATHERINE DRAWSAND, ANDRES       §
UNRIOSTEGUI, MARIA URIOSTEGUI, §
BENITO HERNANDEZ, MARIA          §
HERNANDEZ, JUAN TORRES, MARIA J. §
HERNANDEZ, ROZALINDA GOMEZ,      §
FRANCISCO LOZANO, LETICIA        §
ALARCON, MARIO GINALDO MARIA §
GINALDO, MIGUEL PUENTE SALAZAR, §
MARIA SALAZAR, KEVIN ARGO,       §
LEONOR BELTRAN, ELBA LEMUS,      §
DANIEL JUAREZ, CATHERINE         §
NORTON, BICH DAO NGUYEN,         §
HOMERO REGALDO, ADAM ONTOYA- §
TORRES, VICTORIA TORRES, PAMELA §
ROBERSON, KAREN FORD TODD,       §
TRIVIA DOUGLAS, CYNTHIA TATES, §
EDITH VAESA, PHONG NGUYEN,       §
DAN BERRY ARGO STACY ARGO,       §
RICHARD GANNON, AMBER LANE,      §
ALISON LONG, JOSEPH CROPPER,     §
EVER OMAR BAUTISTA, JOSE         §
ROMERO, MAYRA REYES, LUZ MARIA §
VILLA, FERNANDA PIERRE, ROBERT §
OJEDA, MARCOS RAMOS, EVELYN      §
IBARRA, LAWRENCE SEPULVEDA,      §
TERRI SEPLUVEDA, CHRIS SANTIFF, §
CATHERINE LAAKE, SERGIO CRUZ,    §

                           NOTICE OF ORAL HEARING
                                  Page 1 of 3
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 39 of 142




ARNOLD BALLINGER, LASHONDA M.                     §
HENDERSON, JULISSA RUIZ, BRIAN                    §
REGO AND VIET TRAN                                §
                                                  §
          Plaintiffs,                             §
                                                  §
VS.                                               §                  HARRIS COUNTY, TEXAS
                                                  §
WATSON VALVE SERVICES, INC.,                      §
WATSON GRINDING AND                               §
MANUFACTURING, CO.                                §
                                                  §
                                                  §
           Defendants.                            §                  55TH JUDICIAL DISTRICT

                                 NOTICE OF ORAL HEARING

         Please take notice that a Plaintiffs’ Motion to Consolidate has been set for an oral hearing

on Friday, February 7, 2020 at 8:30a.m. in the 281st Judicial District Court of Harris County,

Texas.

                                               KWOK DANIEL LTD., L.L.P.


                                               /s/ J. Ryan Loya
                                               Robert S. Kwok
                                               SBN: 00789430
                                               J. Ryan Loya
                                               SBN: 24086531
                                               Joshua R. Leal
                                               SBN: 24048609
                                               Alex P. Boylhart
                                               SBN: 24087198
                                               William W. Hoke*
                                               SBN: 24046086
                                               9805 Katy Freeway, Suite 850
                                               Houston, Texas 77024
                                               Telephone: (713) 773-3380
                                               Facsimile: (713) 773-3960
                                               Email: rkwok@kwoklaw.com
                                               Email: rloya@kwoklaw.com
                                               Email: jleal@kwoklaw.com
                                               Email: aboylhart@kwoklaw.com
                                               Email: whoke@whokelaw.com
                                               * Of Counsel
                                               ATTORNEYS FOR PLAINTIFFS

                                    NOTICE OF ORAL HEARING
                                           Page 2 of 3
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 40 of 142




                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the above and foregoing
document has been forwarded to all known counsel of record as listed below by either hand
delivery, certified mail-return receipt requested, or facsimile transmission, on this the 30th day of
January, 2020

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey, LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse, L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                               /s/ J. Ryan Loya
                                              J. Ryan Loya




                                   NOTICE OF ORAL HEARING
                                          Page 3 of 3
                                                                 1/30/202011:08:00AM
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 41 of 142
                                                            MarilynBurgess-DistrictClerk
                                                                 HarrisCounty
                                                                 EnvelopeNo:40414522
                                                                 By:LUGO,BONNIE
                                                                 Filed:1/30/202011:08:00AM
                               CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and              §           IN THE DISTRICT COURT OF
INGRID MIRANDA                          §
                                        §
      Plaintiffs,                       §
                                        §
VS.                                     §               HARRIS COUNTY, TEXAS
                                        §
WATSON VALVE SERVICES, INC. and         §
WATSON GRINDING AND                     §
MANUFACTURING, CO.                      §
                                        §
      Defendants.                       §             281st JUDICIAL DISTRICT

                               CAUSE NO. 2020-05505

TRAVIS HORTON, ANDREA HORTON, §                    IN THE DISTRICT COURT OF
DAVID RAINS, DANIELA CORTEZ,     §
MARIO RUIZ, DANIEL DRAWSAND,     §
CATHERINE DRAWSAND, ANDRES       §
UNRIOSTEGUI, MARIA URIOSTEGUI, §
BENITO HERNANDEZ, MARIA          §
HERNANDEZ, JUAN TORRES, MARIA J. §
HERNANDEZ, ROZALINDA GOMEZ,      §
FRANCISCO LOZANO, LETICIA        §
ALARCON, MARIO GINALDO MARIA §
GINALDO, MIGUEL PUENTE SALAZAR, §
MARIA SALAZAR, KEVIN ARGO,       §
LEONOR BELTRAN, ELBA LEMUS,      §
DANIEL JUAREZ, CATHERINE         §
NORTON, BICH DAO NGUYEN,         §
HOMERO REGALDO, ADAM ONTOYA- §
TORRES, VICTORIA TORRES, PAMELA §
ROBERSON, KAREN FORD TODD,       §
TRIVIA DOUGLAS, CYNTHIA TATES, §
EDITH VAESA, PHONG NGUYEN,       §
DAN BERRY ARGO STACY ARGO,       §
RICHARD GANNON, AMBER LANE,      §
ALISON LONG, JOSEPH CROPPER,     §
EVER OMAR BAUTISTA, JOSE         §
ROMERO, MAYRA REYES, LUZ MARIA §
VILLA, FERNANDA PIERRE, ROBERT §
OJEDA, MARCOS RAMOS, EVELYN      §
IBARRA, LAWRENCE SEPULVEDA,      §
TERRI SEPLUVEDA, CHRIS SANTIFF, §
CATHERINE LAAKE, SERGIO CRUZ,    §

                        PLAINTIFFS’ MOTION TO CONSOLIDATE
                                     Page 1 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 42 of 142



ARNOLD BALLINGER, LASHONDA M.                  §
HENDERSON, JULISSA RUIZ, BRIAN                 §
REGO, AND VIET TRAN                            §
                                               §
       Plaintiffs,                             §
                                               §
VS.                                            §                 HARRIS COUNTY, TEXAS
                                               §
WATSON VALVE SERVICES, INC.,                   §
WATSON GRINDING AND                            §
MANUFACTURING, CO.                             §
                                               §
                                               §
       Defendants.                             §                55th JUDICIAL DISTRICT
                        PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, TRAVIS HORTON, ANDREA HORTON, DAVID RAINS, DANIELA

CORTEZ, MARIO RUIZ, DANIEL DRAWSAND, CATHERINE DRAWSAND, ANDRES

UNRIOSTEGUI, MARIA URIOSTEGUI, BENITO HERNANDEZ, MARIA HERNANDEZ, JUAN

TORRES, MARIA J. HERNANDEZ, ROZALINDA GOMEZ, FRANCISCO LOZANO, LETICIA

ALARCON, MARIO GINALDO, MARIA GINALDO, MIGUEL PUENTE SALAZAR, MARIA

SALAZAR, KEVIN ARGO, LEONOR BELTRAN, ELBA LEMUS, DANIEL JUAREZ,

CATHERINE NORTON, BICHDAO NGUYEN, HOMERO REGALDO, ADAM ONTOYA-

TORRES, VICTORIA ONTOYA-TORRES, PAMELA ROBERTSON, KAREN FORD TODD,

TRIVIA DOUGLAS, CYNTHIA TATES, EDITH VAESA, PHONG NGUYEN, DAN BERRY

ARGO, STACY ARGO, RICHARD GANNON, AMBER LANE, ALISON LONG, JOSEPH

CROPPER, EVER OMAR BAUTISTA, JOSE ROMERO, MAYRA REYES, LUZ MARIA VILLA,

FERNANDA PIERRE, ROBERT OJEDA, MARCOS RAMOS, EVELYN IBARRA, LAWRENCE

SEPULVEDA, TERRI SEPLUVEDA, CHRIS SANTIFF, CATHERINE LAAKE, SERGIO CRUZ,

ARNOLD BALLINGER, LASHONDA M. HENDERSON AND JULISSA RUIZ, BRIAN REGO

and VIET TRAN Plaintiffs in the above-styled and numbered cause, files their Motion to Consolidate,

                            PLAINTIFFS’ MOTION TO CONSOLIDATE
                                         Page 2 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 43 of 142



asking the Court to consolidate Cause No. 2020-05505 Travis Horton, et. al. v. Watson Valve

Services, Inc., Watson Grinding and Manufacturing, Co.; in the 55th Judicial District Court of Harris

County, Texas, into the subject case pending before this Court, Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing, Co., and would show the Court as follows:

                                        I.
                        FACTUAL & PROCEDURAL BACKGROUND

         1.     On January 24, 2020, Plaintiffs Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

 Bravo, and Erica Bravo (“Miranda Plaintiffs”) filed their application against Defendants, Watson

 Valve Services, Inc., Watson Grinding and Manufacturing, Co. (“Watson Defendants”) for seeking

 a restraining order and injunctive relief arising out of an explosion that occurred at Defendants’

 premises on January 24, 2020. On January 27, 2020, the Miranda Plaintiffs brough affirmative

 claims seeking economic and non-economic damages.

         2.     Plaintiffs in Cause No. 2020-05505, filed suit against the Watson Defendants on

 January 27, 2020 for the same incident and damages made the basis of the Miranda Plaintiffs’

 cause of action.

         3.     These cases relate to each other and share common questions of law and fact as

 each case stems from the same explosion. All Plaintiffs in both cases bring the same causes of

 action against the Watson Defendants following the explosion made the basis of this suit.

                                         II.
                               ARGUMENT AND AUTHORTIES

         4.     Consolidation of cases is appropriate if (1) the cases relate to substantially the same

 subject matter, transaction, or occurrence and involve common questions of law or fact, (2) the

 evidence is material, relevant, and admissible in both cases, (3) consolidation promotes judicial

 economy and convenience, and (4) consolidation will not result in an unfair trial. See TEX. R. CIV.

                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 3 of 5
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 44 of 142



P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 207 (Tex. 2004); Lone Star Ford,

Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex. App.—Houston [1st Dist.] 1992, writ denied).

       5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc.,

Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris County, Texas;

281st Judicial District, because this case arises from the same occurrence and involves common

questions of law and fact, and consolidation will not result in an unfair trial.

       6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

       7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to avoid

unnecessary costs and undue delay, consolidation of these cases for discovery and trial is practical

and proper.

                                              III.
                                          CONCLUSION

       8.      Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will likely

eliminate duplicative efforts.

                                               IV.
                                             PRAYER

       9.      In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-05505 Travis Horton, et. al.

v. Watson Valve Services, Inc., Watson Grinding and Manufacturing, Co.; in the 55th Judicial

District Court of Harris County, Texas, into the subject case pending before this Court, Cause No.

2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson


                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 4 of 5
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 45 of 142



 Valve Services, Inc., Watson Grinding and Manufacturing, Co.

                                             Respectfully submitted,

                                             KWOK DANIEL LTD., L.L.P.

                                             /s/ Robert S. Kwok
                                             Robert S. Kwok
                                             SBN: 00789430
                                             J. Ryan Loya
                                             SBN: 24086531
                                             Joshua R. Leal
                                             SBN: 24048609
                                             Alex P. Boylhart
                                             SBN: 24087198
                                             William W. Hoke*
                                             SBN: 24046086
                                             9805 Katy Freeway, Suite 850
                                             Houston, Texas 77024
                                             Telephone: (713) 773-3380
                                             Facsimile: (713) 773-3960
                                             Email: rkwok@kwoklaw.com
                                             * Of Counsel

                                             ATTORNEYS FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County Ancillary
Court on behalf of the Watson Defendants on January 27, 2020 in another Cause. Plaintiffs’ counsel
has served the below counsel as a courtesy and does not allege that any formal appearance in either
cause referenced above has been made on behalf of the Watson Defendants. I hereby certify that
the foregoing instrument was forwarded to the below attorneys via e-service, on January 30, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139
                                             /s/ Robert S. Kwok
                                             Robert S. Kwok

                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 5 of 5
                                                                1/30/202011:08:00AM
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 46 of 142
                                                           MarilynBurgess-DistrictClerk
                                                                HarrisCounty
                                                                EnvelopeNo:40414522
                                                                By:LUGO,BONNIE
                                                                Filed:1/30/202011:08:00AM
                              CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and              §            IN THE DISTRICT COURT OF
INGRID MIRANDA                          §
                                        §
      Plaintiffs,                       §
                                        §
VS.                                     §               HARRIS COUNTY, TEXAS
                                        §
WATSON VALVE SERVICES, INC. and         §
WATSON GRINDING AND                     §
MANUFACTURING, CO.                      §
                                        §
      Defendants.                       §             281st JUDICIAL DISTRICT

                              CAUSE NO. 2020-05505

TRAVIS HORTON, ANDREA HORTON, §                      IN THE DISTRICT COURT OF
DAVID RAINS, DANIELA CORTEZ,     §
MARIO RUIZ, DANIEL DRAWSAND,     §
CATHERINE DRAWSAND, ANDRES       §
UNRIOSTEGUI, MARIA URIOSTEGUI, §
BENITO HERNANDEZ, MARIA          §
HERNANDEZ, JUAN TORRES, MARIA J. §
HERNANDEZ, ROZALINDA GOMEZ,      §
FRANCISCO LOZANO, LETICIA        §
ALARCON, MARIO GINALDO MARIA §
GINALDO, MIGUEL PUENTE SALAZAR, §
MARIA SALAZAR, KEVIN ARGO,       §
LEONOR BELTRAN, ELBA LEMUS,      §
DANIEL JUAREZ, CATHERINE         §
NORTON, BICH DAO NGUYEN,         §
HOMERO REGALDO, ADAM ONTOYA- §
TORRES, VICTORIA TORRES, PAMELA §
ROBERSON, KAREN FORD TODD,       §
TRIVIA DOUGLAS, CYNTHIA TATES, §
EDITH VAESA, PHONG NGUYEN,       §
DAN BERRY ARGO STACY ARGO,       §
RICHARD GANNON, AMBER LANE,      §
ALISON LONG, JOSEPH CROPPER,     §
EVER OMAR BAUTISTA, JOSE         §
ROMERO, MAYRA REYES, LUZ MARIA §
VILLA, FERNANDA PIERRE, ROBERT §
OJEDA, MARCOS RAMOS, EVELYN      §
IBARRA, LAWRENCE SEPULVEDA,      §
TERRI SEPLUVEDA, CHRIS SANTIFF, §
CATHERINE LAAKE, SERGIO CRUZ,    §
ARNOLD BALLINGER, LASHONDA M. §
HENDERSON, JULISSA RUIZ, BRIAN   §
                                        1
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 47 of 142



REGO, AND VIET TRAN                             §
                                                §
       Plaintiffs,                              §
                                                §
VS.                                             §                  HARRIS COUNTY, TEXAS
                                                §
WATSON VALVE SERVICES, INC.,                    §
WATSON GRINDING AND                             §
MANUFACTURING, CO.                              §
                                                §
                                                §
       Defendants.                              §                 55th JUDICIAL DISTRICT

           ORDER GRANTING PLAINTIFFS’ MOTION TO CONSOLIDATE

       BE IT REMEMBERED that on the                  day of                        , 2020, came

on to be heard Plaintiffs Travis Horton, et. al. v. Watson Valve Services, Inc., Watson Grinding

and Manufacturing, Co; In the 55th District Court of Harris County, Texas, into this cause for both

discovery and trial purposes. The Court, having considered said Motion, finds that it should be

GRANTED. It is therefore:

       ORDERED that Cause No. 2020-05505 Travis Horton, et. al. v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; In the 55th District Court of Harris County, Texas

(“transferred cause”), is hereby CONSOLIDATED into this cause, and that the District Clerk is

ordered to transfer all papers and matters relating to said transferred cause to Cause No. 2020-

04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve

Services, Inc., Watson Grinding and Manufacturing, Co.; In the 281st District Court of Harris

County, Texas.

       SIGNED this             day of                               , 2020.




                                             JUDGE PRESIDING




                                                2
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 48 of 142                1/31/2020 4:11 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 40472912
                                                                                          By: Bonnie Lugo
                                                                                Filed: 1/31/2020 4:11 PM

                            CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR.,               §            IN THE DISTRICT COURT OF
INGRID MIRANDA, DANIEL BRAVO          §
AND ERICA BRAVO                       §
                                      §
      Plaintiffs,                     §
                                      §
VS.                                   §              HARRIS COUNTY, TEXAS
                                      §
WATSON VALVE SERVICES, INC.,          §
WATSON GRINDING AND                   §
MANUFACTURING, CO.                    §
                                      §
      Defendants.                     §              281st JUDICIAL DISTRICT

                            CAUSE NO. 2020-06877

STEVEN REAGLE, JESSIE SEWEL,          §            IN THE DISTRICT COURT OF
JOHNNY VILLALPANDO, DIANA             §
VILLALPANDO, SERGIO CRUZ, JR.,        §
NOE CRUZ, OMAR CRUZ, OLIVA            §
FLORES, ANNIE TYLER, BLANCA           §
SOLORZANO, DAVID SOLORAZANO,          §
MARIELA GARCIA, LEONEL GARCIA,        §
JORGE CUBAS, FLOR D. CUBAS,           §
CUONG VO, HUNG DUC PHAM,              §
SYLVIA GARZA, TATIANA MARTINEZ,       §
SILVIA AREVALO, FREDDY SANCHEZ,       §
ELOY ORTEGA, CINDY ORTEGA,            §
PATRICIA PARTALES, MARIA              §
HERNANDEZ, PATRICIO HERNANDEZ,        §
MIGUEL CORDERO, LIDIA HARRISON,       §
GUADALUPE CASTRO, REBECCA             §
MCKEEHAN, KAREN LAAKE, MAYRA          §
BENITEZ, ERNESTO BENITEZ, WENDY       §
NGUYEN, MARIA BARAJAS, JOHN           §
BACCAM, ANGELINE GARZA,               §
IRLANDA COPELAND, KYLE MATHIS,        §
EMILY PEREZ, BRENDA PHAM,             §
SOTAURA TYLER, JOSE TOVAR,            §
CANDY TOVAR, DAISY LOZANO,            §
JASMIN SERNA, FARAH ALBANIA,          §
DANA FEASTER, AMELIA DIOSDADO,        §
REYMUNDO CEBALLOS, LAURA              §
CEBALLOS, KELLY MALADY,               §
EDUARDO FLORES, MARIA DIOSADO,        §
KARLA RODRIGUEZ, ERIKA FLORES,        §

                           NOTICE OF ORAL HEARING
                                  Page 1 of 3
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 49 of 142




MARICELA FLORES, YESSICA                          §
GONZALEZ, MICHAEL SALAZAR,                        §
FRANK PETERS, MARTIN BOADO,                       §
JOSE MATA, ROCHELLE                               §
FEASTER AND DANA FEASTER                          §
                                                  §
              Plaintiffs,                         §
                                                  §
VS.                                               §                  HARRIS COUNTY, TEXAS
                                                  §
WATSON VALVE SERVICES, INC.,                      §
WATSON GRINDING AND                               §
MANUFACTURING, CO.                                §
                                                  §
                                                  §
                Defendants.                       §                 295TH JUDICIAL DISTRICT

                                 NOTICE OF ORAL HEARING

         Please take notice that a Plaintiffs’ Motion to Consolidate has been set for an oral hearing

on Friday, February 7, 2020 at 8:30a.m. in the 281st Judicial District Court of Harris County,

Texas.

                                               Respectfully Submitted,

                                               [Respectfully submitted]




                                    NOTICE OF ORAL HEARING
                                           Page 2 of 3
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 50 of 142




                                              KWOK DANIEL LTD., L.L.P.

                                              /s/ Robert S. Kwok
                                              Robert S. Kwok
                                              SBN: 00789430
                                              J. Ryan Loya
                                              SBN: 24086531
                                              Joshua R. Leal
                                              SBN: 24048609
                                              Alex P. Boylhart
                                              SBN: 24087198
                                              William W. Hoke*
                                              SBN: 24046086
                                              9805 Katy Freeway, Suite 850
                                              Houston, Texas 77024
                                              Telephone: (713) 773-3380
                                              Facsimile: (713) 773-3960
                                              Email: rkwok@kwoklaw.com
                                              Email: rloya@kwoklaw.com
                                              Email: jleal@kwoklaw.com
                                              Email: aboylhart@kwoklaw.com
                                              Email: whoke@whokelaw.com
                                              * Of Counsel

                                              ATTORNEYS FOR PLAINTIFFS

                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the above and foregoing
document has been forwarded to all known counsel of record as listed below by either hand
delivery, certified mail-return receipt requested, or facsimile transmission, on this the 31st day of
January, 2020

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey, LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse, L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139
                                              /s/ Robert S. Kwok
                                              Robert S. Kwok


                                   NOTICE OF ORAL HEARING
                                          Page 3 of 3
                                                                 1/31/20204:11:28PM
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 51 of 142
                                                            MarilynBurgess-DistrictClerk
                                                                 HarrisCounty
                                                                 EnvelopeNo:40472912
                                                                 By:LUGO,BONNIE
                                                                 Filed:1/31/20204:11:28PM
                               CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and              §              IN THE DISTRICT COURT OF
INGRID MIRANDA                          §
                                        §
      Plaintiffs,                       §
                                        §
VS.                                     §                 HARRIS COUNTY, TEXAS
                                        §
WATSON VALVE SERVICES, INC. and         §
WATSON GRINDING AND                     §
MANUFACTURING, CO.                      §
                                        §
      Defendants.                       §                  281st JUDICIAL DISTRICT

                               CAUSE NO. 2020-06877

STEVEN REAGLE, JESSIE SEWEL,            §                IN THE DISTRICT COURT OF
JOHNNY VILLALPANDO, DIANA               §
VILLALPANDO, SERGIO CRUZ, JR.,          §
NOE CRUZ, OMAR CRUZ, OLIVA              §
FLORES, ANNIE TYLER, BLANCA             §
SOLORZANO, DAVID SOLORAZANO,            §
MARIELA GARCIA, LEONEL GARCIA,          §
JORGE CUBAS, FLOR D. CUBAS,             §
CUONG VO, HUNG DUC PHAM,                §
SYLVIA GARZA, TATIANA MARTINEZ,         §
SILVIA AREVALO, FREDDY SANCHEZ,         §
ELOY ORTEGA, CINDY ORTEGA,              §
PATRICIA PARTALES, MARIA                §
HERNANDEZ, PATRICIO HERNANDEZ,          §
MIGUEL CORDERO, LIDIA HARRISON,         §
GUADALUPE CASTRO, REBECCA               §
MCKEEHAN, KAREN LAAKE, MAYRA            §
BENITEZ, ERNESTO BENITEZ, WENDY         §
NGUYEN, MARIA BARAJAS, JOHN             §
BACCAM, ANGELINE GARZA,                 §
IRLANDA COPELAND, KYLE MATHIS,          §
EMILY PEREZ, BRENDA PHAM,               §
SOTAURA TYLER, JOSE TOVAR,              §
CANDY TOVAR, DAISY LOZANO,              §
JASMIN SERNA, FARAH ALBANIA,            §
DANA FEASTER, AMELIA DIOSDADO,          §
REYMUNDO CEBALLOS, LAURA                §
CEBALLOS, KELLY MALADY,                 §
EDUARDO FLORES, MARIA DIOSADO,          §
KARLA RODRIGUEZ, ERIKA FLORES,          §
MARICELA FLORES, YESSICA                §
GONZALEZ, MICHAEL SALAZAR,              §
FRANK PETERS, MARTIN BOADO,             §

                        PLAINTIFFS’ MOTION TO CONSOLIDATE
                                     Page 1 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 52 of 142



JOSE MATA, ROCHELLE                         §
FEASTER AND DANA FEASTER                    §
                                            §
           Plaintiffs,                      §
                                            §
VS.                                         §                      HARRIS COUNTY, TEXAS
                                            §
WATSON VALVE SERVICES, INC.,                §
WATSON GRINDING AND                         §
MANUFACTURING, CO.                          §
                                            §
                                            §
             Defendants.                    §                     295TH JUDICIAL DISTRICT
                           PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, STEVEN REAGLE, JESSIE SEWEL, JOHNNY VILLALPANDO, DIANA

VILLALPANDO, SERGIO CRUZ, JR., NOE CRUZ, OMAR CRUZ, OLIVA FLORES, ANNIE

TYLER, BLANCA SOLORZANO, DAVID SOLORZANO, MARIELA GARICA, LEONEL

GARCIA, JORGE CUBAS, FLOR CUBAS, CUONG VO, HUNG DUC PHAM, SYLVIA GARZA,

TATIANA MARTINEZ, SILVIA AREVALO, FREDDY SANCHEZ, ELOY ORTEGA, CINDY

ORTEGA, PATRICIA PARTALES, MARIA HERNANDEZ, PATRICIO HERNANDEZ, MIGUEL

CORDERO, LIDIA HARRISON, GUADALUPE CASTRO, REBECCA MCKEEHAN, KAREN

LAAKE, MAYRA BENITEZ, ERNESTO BENITEZ, WENDY NGUYEN, MARIA BARAJAS,

JOHN BACCAM, ANGELINE GARZA, IRLANDA COPELAND, KYLE MATHIS, EMILY

PEREZ, BRENDA PHAM, SOTAURA TYLER, JOSE TOVAR, CANDY TOVAR, DAISY

LOZANO, JASMIN SERNA, FARAH ALBANIA, DANA FEASTER, AMELIA DIOSDADO,

REYMUNDO CEBALLOS, LAURA CEBALLOS, KELLY MALADY, EDUARDO FLORES,

MARIA DIOSADO, KARLA RODRIGUEZ, ERIKA FLORES, MARICELA FLORES, YESSICA

GONZALEZ, MICHAEL SALAZAR, FRANK PETERS, MARTIN BOADO, JOSE MATA,

ROCHELLE FEASTER AND DANA FEASTER Plaintiffs in the above-styled and numbered cause,

files their Motion to Consolidate, asking the Court to consolidate Cause No. 2020-06877 Steven

                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 2 of 5
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 53 of 142



Reagle, et. al. v. Watson Valve Services, Inc., Watson Grinding and Manufacturing, Co.; in the 295th

Judicial District Court of Harris County, Texas, into the subject case pending before this Court, Cause

No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson

Valve Services, Inc., Watson Grinding and Manufacturing, Co., and would show the Court as follows:

                                         I.
                         FACTUAL & PROCEDURAL BACKGROUND

         1.      On January 24, 2020, Plaintiffs Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

 Bravo, and Erica Bravo (“Miranda Plaintiffs”) filed their application against Defendants, Watson

 Valve Services, Inc., Watson Grinding and Manufacturing, Co. (“Watson Defendants”) for seeking

 a restraining order and injunctive relief arising out of an explosion that occurred at Defendants’

 premises on January 24, 2020. On January 27, 2020, the Miranda Plaintiffs brough affirmative

 claims seeking economic and non-economic damages.

         2.      Plaintiffs in Cause No. 2020-06877, filed suit against the Watson Defendants on

 January 31, 2020 for the same incident and damages made the basis of the Miranda Plaintiffs’

 cause of action.

         3.      These cases relate to each other and share common questions of law and fact as

 each case stems from the same explosion. All Plaintiffs in both cases bring the same causes of

 action against the Watson Defendants following the explosion made the basis of this suit.

                                          II.
                                ARGUMENT AND AUTHORTIES

         4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the same

 subject matter, transaction, or occurrence and involve common questions of law or fact, (2) the

 evidence is material, relevant, and admissible in both cases, (3) consolidation promotes judicial

 economy and convenience, and (4) consolidation will not result in an unfair trial. See TEX. R. CIV.

 P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 207 (Tex. 2004); Lone Star Ford,

                              PLAINTIFFS’ MOTION TO CONSOLIDATE
                                           Page 3 of 5
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 54 of 142



Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex. App.—Houston [1st Dist.] 1992, writ denied).

       5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc.,

Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris County, Texas;

281st Judicial District, because this case arises from the same occurrence and involves common

questions of law and fact, and consolidation will not result in an unfair trial.

       6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

       7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to avoid

unnecessary costs and undue delay, consolidation of these cases for discovery and trial is practical

and proper.

                                              III.
                                          CONCLUSION

       8.      Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will likely

eliminate duplicative efforts.

                                               IV.
                                             PRAYER

       9.      In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-06877 Steven Reagle, et. al.

v. Watson Valve Services, Inc., Watson Grinding and Manufacturing, Co.; in the 295th Judicial

District Court of Harris County, Texas, into the subject case pending before this Court, Cause No.

2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson

Valve Services, Inc., Watson Grinding and Manufacturing, Co.


                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 4 of 5
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 55 of 142



                                             Respectfully submitted,

                                             KWOK DANIEL LTD., L.L.P.

                                             /s/ Robert S. Kwok
                                             Robert S. Kwok
                                             SBN: 00789430
                                             J. Ryan Loya
                                             SBN: 24086531
                                             Joshua R. Leal
                                             SBN: 24048609
                                             Alex P. Boylhart
                                             SBN: 24087198
                                             William W. Hoke*
                                             SBN: 24046086
                                             9805 Katy Freeway, Suite 850
                                             Houston, Texas 77024
                                             Telephone: (713) 773-3380
                                             Facsimile: (713) 773-3960
                                             Email: rkwok@kwoklaw.com
                                             * Of Counsel

                                             ATTORNEYS FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County Ancillary
Court on behalf of the Watson Defendants on January 27, 2020 in another Cause. Plaintiffs’ counsel
has served the below counsel as a courtesy and does not allege that any formal appearance in either
cause referenced above has been made on behalf of the Watson Defendants. I hereby certify that
the foregoing instrument was forwarded to the below attorneys via e-service, on January 31, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139
                                             /s/ Robert S. Kwok
                                             Robert S. Kwok



                             PLAINTIFFS’ MOTION TO CONSOLIDATE
                                          Page 5 of 5
                                                                1/31/20204:11:28PM
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 56 of 142
                                                           MarilynBurgess-DistrictClerk
                                                                HarrisCounty
                                                                EnvelopeNo:40472912
                                                                By:LUGO,BONNIE
                                                                Filed:1/31/20204:11:28PM
                              CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and              §            IN THE DISTRICT COURT OF
INGRID MIRANDA                          §
                                        §
      Plaintiffs,                       §
                                        §
VS.                                     §               HARRIS COUNTY, TEXAS
                                        §
WATSON VALVE SERVICES, INC. and         §
WATSON GRINDING AND                     §
MANUFACTURING, CO.                      §
                                        §
      Defendants.                       §               281st JUDICIAL DISTRICT

                              CAUSE NO. 2020-06877

STEVEN REAGLE, JESSIE SEWEL,            §            IN THE DISTRICT COURT OF
JOHNNY VILLALPANDO, DIANA               §
VILLALPANDO, SERGIO CRUZ, JR.,          §
NOE CRUZ, OMAR CRUZ, OLIVA              §
FLORES, ANNIE TYLER, BLANCA             §
SOLORZANO, DAVID SOLORAZANO,            §
MARIELA GARCIA, LEONEL GARCIA,          §
JORGE CUBAS, FLOR D. CUBAS,             §
CUONG VO, HUNG DUC PHAM,                §
SYLVIA GARZA, TATIANA MARTINEZ,         §
SILVIA AREVALO, FREDDY SANCHEZ,         §
ELOY ORTEGA, CINDY ORTEGA,              §
PATRICIA PARTALES, MARIA                §
HERNANDEZ, PATRICIO HERNANDEZ,          §
MIGUEL CORDERO, LIDIA HARRISON,         §
GUADALUPE CASTRO, REBECCA               §
MCKEEHAN, KAREN LAAKE, MAYRA            §
BENITEZ, ERNESTO BENITEZ, WENDY         §
NGUYEN, MARIA BARAJAS, JOHN             §
BACCAM, ANGELINE GARZA,                 §
IRLANDA COPELAND, KYLE MATHIS,          §
EMILY PEREZ, BRENDA PHAM,               §
SOTAURA TYLER, JOSE TOVAR,              §
CANDY TOVAR, DAISY LOZANO,              §
JASMIN SERNA, FARAH ALBANIA,            §
DANA FEASTER, AMELIA DIOSDADO,          §
REYMUNDO CEBALLOS, LAURA                §
CEBALLOS, KELLY MALADY,                 §
EDUARDO FLORES, MARIA DIOSADO,          §
KARLA RODRIGUEZ, ERIKA FLORES,          §
MARICELA FLORES, YESSICA                §
GONZALEZ, MICHAEL SALAZAR,              §
                                        1
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 57 of 142



FRANK PETERS, MARTIN BOADO,                    §
JOSE MATA, ROCHELLE                            §
FEASTER AND DANA FEASTER                       §
                                               §
             Plaintiffs,                       §
                                               §
VS.                                            §                  HARRIS COUNTY, TEXAS
                                               §
WATSON VALVE SERVICES, INC.,                   §
WATSON GRINDING AND                            §
MANUFACTURING, CO.                             §
                                               §
                                               §
              Defendants.                      §                 295TH JUDICIAL DISTRICT

           ORDER GRANTING PLAINTIFFS’ MOTION TO CONSOLIDATE

       BE IT REMEMBERED that on the                 day of                        , 2020, came

on to be heard Plaintiffs Steven Reagle, et. al. v. Watson Valve Services, Inc., Watson Grinding

and Manufacturing, Co; In the 295th District Court of Harris County, Texas, into this cause for

both discovery and trial purposes. The Court, having considered said Motion, finds that it should

be GRANTED. It is therefore:

       ORDERED that Cause No. 2020-06877; Steven Reagle, et. al. v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; In the 295th District Court of Harris County, Texas

(“transferred cause”), is hereby CONSOLIDATED into this cause, and that the District Clerk is

ordered to transfer all papers and matters relating to said transferred cause to Cause No. 2020-

04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve

Services, Inc., Watson Grinding and Manufacturing, Co.; In the 281st District Court of Harris

County, Texas.

       SIGNED this             day of                              , 2020.




                                            JUDGE PRESIDING



                                               2
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 58 of 142                          2/3/2020 10:06 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 40490475
                                                                                                    By: Bonnie Lugo
                                                                                          Filed: 2/3/2020 10:06 AM

                                CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                  §          IN THE DISTRICT COURT OF
INGRID MIRANDA                              §
                                            §
      Plaintiffs,                           §
                                            §
VS.                                         §          HARRIS COUNTY, TEXAS
                                            §
WATSON VALVE SERVICES, INC. and             §
WATSON GRINDING AND                         §
MANUFACTURING, CO.                          §
                                            §
      Defendants.                           §          281ST JUDICIAL DISTRICT

                                CAUSE NO. 2020-05281

DUONG TUNG LA, KELLY THU                    §          IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                     §
NGUYEN, BICH-NGA THI LE, DAU THI            §
HOANG, AND VI HOANG KIM                     §
WANNIGMAN                                   §
                                            §
      Plaintiffs,                           §
                                            §
VS.                                         §          HARRIS COUNTY, TEXAS
                                            §
WATSON VALVE SERVICES, INC. and             §
WATSON GRINDING AND                         §
MANUFACTURING, CO.                          §
                                            §
                                            §
      Defendants.                           §          133RD JUDICIAL DISTRICT

                      PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE CHRISTINE WEEMS:

      COMES NOW, DUONG TUNG LA, KELLY THU NGUYEN, JENNIFER PHOUNG

NGUYEN, BICH-NGA THI LE, DAU THI HOANG, AND VI HOANG KIM WANNIGMAN

(“Plaintiffs”), and file this Motion to Consolidate, asking the Court to consolidate Cause

No.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 59 of 142




Cause No. 2020-05281; Duong Tung La, Kelly Thu Nguyen, Jennifer Phoung Nguyen,

Bich-Nga Thi Le, Dau Thi Hoang, and Vi Hoang Kim Wanningman v. Watson Valve

Services, Inc. and Watson Grinding and Manufacturing, Co. into the subject case pending

before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and

Manufacturing, Co., and would show the Court as follows:

                                      I.
                      FACTUAL & PROCEDURAL BACKGROUND

1.      On January 24, 2020, Plaintiffs Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

Bravo, and Erica Bravo (“Miranda Plaintiffs”) filed their application against Defendants,

Watson Valve Services, Inc., Watson Grinding and Manufacturing, Co. (“Watson

Defendants”) for seeking a restraining order and injunctive relief arising out of an

explosion that occurred at Defendants’ premises on January 24, 2020. On January 27,

2020, the Miranda Plaintiffs brough affirmative claims seeking economic and non-

economic damages.

2.      Plaintiffs in Cause No. 2020-05281 filed suit against the Watson Defendants on

January 27, 2020 for the same incident and damages made the basis of the Miranda

Plaintiffs’ cause of action.

3.      These cases relate to each other and share common questions of law and fact as

each case stems from the same explosion. All Plaintiffs in both cases bring the same

causes of action against the Watson Defendants following the explosion made the basis

of this suit.
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 60 of 142




                                      II.
                            ARGUMENT AND AUTHORTIES

4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the

same subject matter, transaction, or occurrence and involve common questions of law or

fact, (2) the evidence is material, relevant, and admissible in both cases, (3) consolidation

promotes judicial economy and convenience, and (4) consolidation will not result in an

unfair trial. See TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d

203, 207 (Tex. 2004); Lone Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex.

App.—Houston [1st Dist.] 1992, writ denied).

5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris

County, Texas; 281st Judicial District, because this case arises from the same occurrence

and involves common questions of law and fact, and consolidation will not result in an

unfair trial.

6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to

avoid unnecessary costs and undue delay, consolidation of these cases is practical and

proper.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 61 of 142




                                            III.
                                        CONCLUSION

8.     Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will

likely eliminate duplicative efforts.

                                           IV.
                                         PRAYER

9.     In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-05281; Duong Tung

La, Kelly Thu Nguyen, Jennifer Phoung Nguyen, Bich-Nga Thi Le, Dau Thi Hoang, and

Vi Hoang Kim Wanningman v. Watson Valve Services, Inc. and Watson Grinding and

Manufacturing, Co.; In the 333rd Judicial District Court of Harris County, Texas, into the

subject case pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr.,

Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing, Co..
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 62 of 142




                             Respectfully submitted,

                             MCMILLAN FIRM, P.L.L.C.



                             By:__________________________________
                             Chance A. McMillan
                             Bar No. 24078981
                             cam@mcmillanfirm.com
                             Mathew Mendoza
                             Bar No.: 24109548
                             mem@mcmillanfirm.com
                             440 Louisiana Street, Suite 1200
                             Houston, Texas 77002-1691
                             Tel: (281) 888-2131
                             Fax: (832) 831-2175
                             Email: filing@mcmillanfirm.com

                             ATTORNEYS FOR PLAINTIFFS
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 63 of 142




                             CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County
Ancillary Court on behalf of the Watson Defendants on January 27, 2020 in another
Cause. Plaintiffs’ counsel has served the below counsel as a courtesy and does not
allege that any formal appearance in either cause referenced above has been made
on behalf of the Watson Defendants. I hereby certify that the foregoing instrument was
forwarded to the below attorneys via e-service, on February 3, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                        /s/ Chance A. McMillan
                                        CHANCE A. MCMILLAN
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 64 of 142




                                 CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                   §           IN THE DISTRICT COURT OF
INGRID MIRANDA                               §
                                             §
       Plaintiffs,                           §
                                             §
VS.                                          §           HARRIS COUNTY, TEXAS
                                             §
WATSON VALVE SERVICES, INC. and              §
WATSON GRINDING AND                          §
MANUFACTURING, CO.                           §
                                             §
       Defendants.                           §           281ST JUDICIAL DISTRICT

                                 CAUSE NO. 2020-05281

DUONG TUNG LA, KELLY THU                     §           IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                      §
NGUYEN, BICH-NGA THI LE, DAU THI             §
HOANG, AND VI HOANG KIM                      §
WANNIGMAN                                    §
                                             §
       Plaintiffs,                           §
                                             §
VS.                                          §           HARRIS COUNTY, TEXAS
                                             §
WATSON VALVE SERVICES, INC. and              §
WATSON GRINDING AND                          §
MANUFACTURING, CO.                           §
                                             §
                                             §
       Defendants.                           §           133RD JUDICIAL DISTRICT

                                          ORDER

       On this day came the Plaintiffs, by and through their attorney of record, and filed

their Motion to Consolidate, the Court finds that Plaintiffs’ Motion to Consolidate is

GRANTED. It is, therefore,

       ORDERED that Cause No. 2020-05281, in the 133rd Judicial District of Harris

County, styled Doung Tung La, Kelly Thu Nguyen, Jennifer Phoung Nguyen, Bich-Nga
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 65 of 142




Thi Le, Dau Thi Hoang and Vi Hoang Kim Wannigman v. Watson Valve Services, Inc.

and Watson Grinding and Manufacturing, Co., be consolidated with the present suit under

Cause No. 2020-04959 for all purposes, pursuant to Rule 174(a) of the Texas Rules of

Civil Procedure.



      SIGNED this ______ day of ____________________, 2020.


                                        ___________________________________
                                        JUDGE PRESIDING
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 66 of 142                 2/3/2020 2:15 PM
                                                     Marilyn Burgess - District Clerk Harris County
                                                                          Envelope No. 40505370
                                                                                By: SIMONE MILLS
                                                                          Filed: 2/3/2020 2:15 PM
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 67 of 142
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 68 of 142                               2/3/2020 3:52 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 40512953
                                                                                                         By: Bonnie Lugo
                                                                                                Filed: 2/3/2020 3:52 PM

                                   CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR., INGRID                 §              IN THE DISTRICT COURT OF
MIRANDA, DANIEL BRAVO and                      §
ERICA BRAVO                                    §
                                               §
       Plaintiffs,                             §
                                               §
VS.                                            §                  HARRIS COUNTY, TEXAS
                                               §
WATSON VALVE SERVICES, INC. and                §
WATSON GRINDING AND                            §
MANUFACTURING, CO.                             §
                                               §
       Defendants.                             §                 281ST JUDICIAL DISTRICT

                     FIRST AMENDED NOTICE OF ORAL HEARING

       Please take notice that a Plaintiffs’ Application for Temporary Injunction has been re-set
for an oral hearing on Friday, February 7, 2020 at 8:30 a.m. in the 281st Judicial District Court
of Harris County, Texas.
                                            Respectfully Submitted,

                                            KWOK DANIEL LTD., L.L.P.

                                            /s/ Robert S. Kwok
                                            Robert S. Kwok
                                            SBN: 00789430
                                            J. Ryan Loya
                                            SBN: 24086531
                                            Joshua R. Leal
                                            SBN: 24048609
                                            Alex P. Boylhart
                                            SBN: 24087198
                                            William W. Hoke*
                                            SBN: 24046086
                                            9805 Katy Freeway, Suite 850
                                            Houston, Texas 77024
                                            Telephone: (713) 773-3380
                                            Facsimile: (713) 773-3960
                                            Email: rkwok@kwoklaw.com
                                            Email: rloya@kwoklaw.com
                                            Email: jleal@kwoklaw.com
                                            Email: aboylhart@kwoklaw.com
                                            Email: whoke@whokelaw.com
                                            * Of Counsel
                                            ATTORNEYS FOR PLAINTIFFS

                                  NOTICE OF ORAL HEARING
                                         Page 1 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 69 of 142




                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the above and foregoing
document has been forwarded to all known counsel of record as listed below by either hand
delivery, certified mail-return receipt requested, or facsimile transmission, on this the 3rd day of
February, 2020

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey, LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse, L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139

                                              /s/ Robert S. Kwok
                                              Robert S. Kwok




                                   NOTICE OF ORAL HEARING
                                          Page 2 of 2
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 70 of 142                              2/4/2020 6:14 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 40556938
                                                                                                         By: Bonnie Lugo
                                                                                                Filed: 2/4/2020 6:14 PM

                                    CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                    §             IN THE DISTRICT COURT OF
INGRID MIRANDA                                §
                                              §
       Plaintiffs,                            §
                                              §
VS.                                           §                 HARRIS COUNTY, TEXAS
                                              §
WATSON VALVE SERVICES, INC. and               §
WATSON GRINDING AND                           §
MANUFACTURING, CO.                            §
                                              §
       Defendants.                            §               281st JUDICIAL DISTRICT

                                    CAUSE NO. 2020-05250

MARGARITA FLORES, INDIVIDUALLY                §             IN THE DISTRICT COURT OF
AND AS PERSONAL REPRESENTATIVE                §
OF THE ESTATE OF FRANK FLORES,                §
DECEASED, MAGGIE RIVERA and                   §
FABIAN FLORES,                                §
                                              §
                                              §
       Plaintiffs,                            §
                                              §
VS.                                           §                  HARRIS COUNTY, TEXAS
                                              §
WATSON VALVE SERVICES, INC.,                  §
WATSON GRINDING AND                           §
MANUFACTURING, CO.                            §
                                              §
                                              §
       Defendants.                            §                295th JUDICIAL DISTRICT
                        PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiffs Margarita Flores, Individually and as Personal Representative of

the Estate of Frank Flores, Deceased, Maggie Rivera and Fabian Flores (“Plaintiffs”) and file this

Motion to Consolidate, asking the Court to consolidate Cause No. 2020-05250 into the subject case

pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and Manufacturing, Co.,



                                            Page 1 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 71 of 142



for discovery only, and would show the Court as follows:

                                        I.
                        FACTUAL & PROCEDURAL BACKGROUND

        1.      On January 24, 2020, Plaintiffs Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

 Bravo, and Erica Bravo (“Miranda Plaintiffs”) filed suit against Defendants, Watson Valve

 Services, Inc., Watson Grinding and Manufacturing, Co. (“Watson Defendants”) seeking a

 restraining order and injunctive relief arising out of the January 24, 2020, explosion that occurred

 at Defendants’ premises.

        2.      Plaintiffs in Cause No. 2020-05250, filed suit against the Watson Defendants on

 January 27, 2020, for the same incident made the basis of the Miranda Plaintiffs’ case. Plaintiffs’

 suit arises from the death of Decedent Frank Flores.

        3.      These cases relate to each other and share common questions of liability as each

 case stems from the same explosion and involve litigation against the Watson Defendants.

                                         II.
                               ARGUMENT AND AUTHORTIES

        4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the same

 subject matter, transaction, or occurrence and involve common questions of law or fact, (2) the

 evidence is material, relevant, and admissible in both cases, (3) consolidation promotes judicial

 economy and convenience, and (4) consolidation will not result in an unfair trial. See TEX. R. CIV.

 P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 207 (Tex. 2004). Courts may

 consolidate cases for the sole purpose of discovery. Torres v. Scott & White Clinic, NO. 03-04-

 00575-CV, 2006 Tex. App. LEXIS 3532 (Tex. App.—Austin [3rd Dist.] 2006, no writ).

        5.      The Court should consolidate for discovery this case with Cause No. 2020-04959;

 Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

 Inc., Watson Grinding and Manufacturing, Co.; In the 281st District Court of Harris County, Texas.



                                              Page 2 of 5
              Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 72 of 142



    Relatedness is present because this case arises from the same occurrence and involve common

    questions of liability against the Watson Defendants.1

              6.     These two cases were filed days apart and are at the same early stage of discovery.

    As a result, discovery, including written discovery and oral depositions, and other related matters

    in each of these cases will overlap substantially. Discovery should not be duplicative in time,

    response, and expense.

              7.     The evidence developed in both cases will be material, relevant and admissible in

    both cases; therefore, in the interests of efficiency, judicial economy, convenience and to avoid

    unnecessary costs and undue delay, consolidation of these cases for discovery is practical and

    proper.

                                                          III.
                                                      CONCLUSION

              8.     Based on the foregoing, it is practicable to consolidate these cases for discovery to

    avoid unnecessary costs and expenses by the parties and to eliminate duplicative efforts.

                                                            IV.
                                                          PRAYER

              9.     In the interests of efficiency, judicial economy, and to avoid unnecessary costs and

    undue delay, Plaintiffs request that the Court consolidate for discovery Cause No. 2020-05250;

    Margarita Flores, Individually and as Personal Representative of the Estate of Frank Flores,

    Deceased, Maggie Rivera and Fabian Flores v. Watson Valve Services, Inc., Watson Grinding and

    Manufacturing Co., KMHJ, Ltd. and KMHJ Management Company, LLC; In the 295th Judicial

    District Court of Harris County, Texas into the subject case pending before this Court, Cause No.

    2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson




1
 Plaintiffs reserve the right to return to the 295 th District Court for trial once sufficient liability discovery has been
completed.


                                                           Page 3 of 5
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 73 of 142



Valve Services, Inc., Watson Grinding and Manufacturing, Co.; In the 281st Judicial District Court

of Harris County, Texas.


                                           Respectfully submitted,

                                           ABRAHAM, WATKINS, NICHOLS,
                                           SORRELS, AGOSTO, AZIZ & STOGNER

                                           /s/ Muhammad S. Aziz
                                           MUHAMMAD S. AZIZ
                                           State Bar No. 24043538
                                           KARL P. LONG
                                           State Bar No. 24070162
                                           800 Commerce Street
                                           Houston, Texas 77002
                                           (713) 222-7211 – Telephone
                                           (713) 225-0827 – Facsimile
                                           maziz@awtxlaw.com
                                           klong@awtxlaw.com

                                           -AND-

                                           THE LAW OFFICE OF BILAAL
                                           BADAT, PLLC

                                           /s/ BILAAL BADAT
                                           _____________________________
                                           BILAAL BADAT
                                           State Bar No. 24096010
                                           4151 Southwest Freeway., Suite 320
                                           Houston, Texas 77027
                                           (713) 689-9805- Telephone
                                           bilaalbadat.law@outlook.com

                                           ATTORNEYS FOR PLAINTIFFS




                                            Page 4 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 74 of 142



                                 CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County Ancillary
Court on behalf of the Watson Defendants on January 27, 2020 in another Cause. Plaintiffs’ counsel
has served the below counsel as a courtesy and do not allege that any formal appearance in either
cause referenced above has been made on behalf of the Watson Defendants. I hereby certify that
the foregoing instrument was forwarded to the below attorneys via e-service, on February 4, 2020.

Via E-Service
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Service
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139

                                            /s/Muhammad S. Aziz
                                            Muhammad S. Aziz




                                             Page 5 of 5
                                                                          2/4/20206:14:34PM
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 75 of 142
                                                            MarilynBurgess-DistrictClerk
                                                                          HarrisCounty
                                                                          EnvelopeNo:40556938
                                                                          By:LUGO,BONNIE
                                                                          Filed:2/4/20206:14:34PM
                                  CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                    §             IN THE DISTRICT COURT OF
INGRID MIRANDA                                §
                                              §
       Plaintiffs,                            §
                                              §
VS.                                           §                  HARRIS COUNTY, TEXAS
                                              §
WATSON VALVE SERVICES, INC. and               §
WATSON GRINDING AND                           §
MANUFACTURING, CO.                            §
                                              §
       Defendants.                            §               281st JUDICIAL DISTRICT

                                  CAUSE NO. 2020-05250

MARGARITA FLORES, INDIVIDUALLY                §             IN THE DISTRICT COURT OF
AND AS PERSONAL REPRESENTATIVE                §
OF THE ESTATE OF FRANK FLORES,                §
DECEASED, MAGGIE RIVERA and                   §
FABIAN FLORES,                                §
                                              §
                                              §
       Plaintiffs,                            §
                                              §
VS.                                           §                HARRIS COUNTY, TEXAS
                                              §
WATSON VALVE SERVICES, INC.,                  §
WATSON GRINDING AND                           §
MANUFACTURING, CO.                            §
                                              §
                                              §
       Defendants.                            §                295th JUDICIAL DISTRICT

                                           ORDER


       On this day, the Court considered on written submission the Plaintiffs’ Motion to

Consolidate Discovery. After considering the Motion, any response, the pleadings, the discovery

on file, and any evidence, the Court hereby GRANTS the Motion in all things and ORDERS:


       1. That the cause styled Margarita Flores, Individually and as Personal Representative
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 76 of 142




         of the Estate of Frank Flores, Deceased, Maggie Rivera and Fabian Flores v. Watson

         Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd. and KMHJ

         Management Company, LLC, Cause No. 2020-05250, In the 295th Judicial District

         Court of Harris County, Texas, and the cause styled Rigoberto Miranda, Jr., Ingrid

         Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

         Grinding and Manufacturing, Co, Cause No. 2020-04959, In the 281st Judicial District

         Court of Harris County, Texas are hereby:

      2. consolidated in this Court for discovery purposes only;

      3. that the causes not be consolidated for any other purposes other than discovery;

      4. that separate judgments be reached in each action; and

      5. that the respective causes remain as separate actions on the dockets of the respective

         Courts for all purposes other than discovery.



SIGNED on this the _______ day of ________________________, 2020.




                                           _________________________________
                                           JUDGE PRESIDING
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 77 of 142                         2/5/2020 4:03 PM
                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                         Envelope No. 40591751
                                                                                                  By: Bonnie Lugo
                                                                                         Filed: 2/5/2020 4:03 PM

                               CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                 §          IN THE DISTRICT COURT OF
INGRID MIRANDA                             §
                                           §
      Plaintiffs,                          §
                                           §
VS.                                        §          HARRIS COUNTY, TEXAS
                                           §
WATSON VALVE SERVICES, INC. and            §
WATSON GRINDING AND                        §
MANUFACTURING, CO.                         §
                                           §
      Defendants.                          §          281ST JUDICIAL DISTRICT

                               CAUSE NO. 2020-08062

GILBERTO FIGUEROA AND                      §          IN THE DISTRICT COURT OF
ISABELLA FIGUEROA                          §
Plaintiffs,                                §
                                           §
v.                                         §          HARRIS COUNTY, TEXAS
                                           §
WATSON GRINDING AND                        §
MANUFACTURING CO., WATSON                  §
VALVE SERVICES, INC. AND KMHJ              §
MANAGEMENT COMPANY, LLC,                   §
KMHJ, LTD., WESTERN                        §
INTERNATIONAL GAS & CYLINDERS,             §
INC., AND MATHESON TRI-GAS, INC.           §
                                           §
      Defendants.                          §          61st JUDICIAL DISTRICT

                     PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE CHRISTINE WEEMS:

      COMES NOW, GILBERTO FIGUEROA and ISABELLA FIGUEROA (“Plaintiffs”),

and file this Motion to Consolidate, asking the Court to consolidate Cause No.

Cause No. 2020-08062; Gilberto Figueroa and Isabella Figueroa v. Watson Valve

Services, Inc. and Watson Grinding and Manufacturing, Co. into the subject case pending

before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 78 of 142




Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and

Manufacturing, Co., and would show the Court as follows:

                                      I.
                      FACTUAL & PROCEDURAL BACKGROUND

1.      On January 24, 2020, Plaintiffs were at their respective homes in Northwest

Houston when an explosion occurred at the Watson Plant. The explosion destroyed

nearby commercial and residential buildings and resulted in damages to Plaintiffs’

personal property. It is believed that the explosion was caused by a combination of

propylene and natural gas which were near each other at the Watson Plant. It is not yet

known how propylene was stored at Defendants’ facility, but if a company has more than

10,000 pounds of propylene, it is required to have a Risk Management Plan on file with

the Environmental Protection Agency. Defendants did not and do not have a Risk

Management Plan on file.

2.      Plaintiffs in Cause No. 2020-08062 filed suit against the Watson Defendants on

February 4, 2020 for the same incident and damages made the basis of the Miranda

Plaintiffs’ cause of action.

3.      These cases relate to each other and share common questions of law and fact as

each case stems from the same explosion. All Plaintiffs in both cases bring the same

causes of action against the Watson Defendants following the explosion made the basis

of this suit.
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 79 of 142




                                      II.
                            ARGUMENT AND AUTHORTIES

4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the

same subject matter, transaction, or occurrence and involve common questions of law or

fact, (2) the evidence is material, relevant, and admissible in both cases, (3) consolidation

promotes judicial economy and convenience, and (4) consolidation will not result in an

unfair trial. See TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d

203, 207 (Tex. 2004); Lone Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex.

App.—Houston [1st Dist.] 1992, writ denied).

5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris

County, Texas; 281st Judicial District, because this case arises from the same occurrence

and involves common questions of law and fact, and consolidation will not result in an

unfair trial.

6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to

avoid unnecessary costs and undue delay, consolidation of these cases is practical and

proper.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 80 of 142




                                            III.
                                        CONCLUSION

8.     Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will

likely eliminate duplicative efforts.

                                           IV.
                                         PRAYER

9.     In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-08062; Gilberto

Figueroa and Isabella Figueroa v. Watson Valve Services, Inc. and Watson Grinding and

Manufacturing, Co.; In the 61st Judicial District Court of Harris County, Texas, into the

subject case pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr.,

Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing, Co.
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 81 of 142




                             Respectfully submitted,

                             MCMILLAN FIRM, P.L.L.C.



                             By:__________________________________
                             Chance A. McMillan
                             Bar No. 24078981
                             cam@mcmillanfirm.com
                             Mathew Mendoza
                             Bar No.: 24109548
                             mem@mcmillanfirm.com
                             440 Louisiana Street, Suite 1200
                             Houston, Texas 77002-1691
                             Tel: (281) 888-2131
                             Fax: (832) 831-2175
                             Email: filing@mcmillanfirm.com

                             ATTORNEYS FOR PLAINTIFFS
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 82 of 142




                             CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County
Ancillary Court on behalf of the Watson Defendants on January 27, 2020 in another
Cause. Plaintiffs’ counsel has served the below counsel as a courtesy and does not
allege that any formal appearance in either cause referenced above has been made
on behalf of the Watson Defendants. I hereby certify that the foregoing instrument was
forwarded to the below attorneys via e-service, on February 5, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                        /s/ Chance A. McMillan
                                        CHANCE A. MCMILLAN
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 83 of 142




                                 CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                   §           IN THE DISTRICT COURT OF
INGRID MIRANDA                               §
                                             §
       Plaintiffs,                           §
                                             §
VS.                                          §           HARRIS COUNTY, TEXAS
                                             §
WATSON VALVE SERVICES, INC. and              §
WATSON GRINDING AND                          §
MANUFACTURING, CO.                           §
                                             §
       Defendants.                           §           281ST JUDICIAL DISTRICT

                                 CAUSE NO. 2020-08062

GILBERTO FIGUEROA AND                        §           IN THE DISTRICT COURT OF
ISABELLA FIGUEROA                            §
Plaintiffs,                                  §
                                             §
v.                                           §           HARRIS COUNTY, TEXAS
                                             §
WATSON GRINDING AND                          §
MANUFACTURING CO., WATSON                    §
VALVE SERVICES, INC. AND KMHJ                §
MANAGEMENT COMPANY, LLC,                     §
KMHJ, LTD., WESTERN                          §
INTERNATIONAL GAS & CYLINDERS,               §
INC., AND MATHESON TRI-GAS, INC.             §
                                             §
       Defendants.                           §           61st JUDICIAL DISTRICT

                                          ORDER

       On this day came the Plaintiffs’, by and through their attorney of record, and filed

their Motion to Consolidate, the Court finds that Plaintiffs’ Motion to Consolidate is

GRANTED. It is, therefore,

       ORDERED that Cause No. 2020-08062, in the 61st Judicial District of Harris

County, styled Gilberto Figueroa and Isabella Figueroa v. Watson Valve Services, Inc.

and Watson Grinding and Manufacturing, Co., be consolidated with the present suit under
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 84 of 142




Cause No. 2020-04959 for all purposes, pursuant to Rule 174(a) of the Texas Rules of

Civil Procedure.



      SIGNED this ______ day of ____________________, 2020.


                                      ___________________________________
                                      JUDGE PRESIDING
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 85 of 142                    2/5/2020 4:04 PM
                                                               Marilyn Burgess - District Clerk Harris County
                                                                                    Envelope No. 40591898
                                                                                             By: Bonnie Lugo
                                                                                    Filed: 2/5/2020 4:04 PM

                              CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and             §         IN THE DISTRICT COURT OF
INGRID MIRANDA                         §
                                       §
      Plaintiffs,                      §
                                       §
VS.                                    §         HARRIS COUNTY, TEXAS
                                       §
WATSON VALVE SERVICES, INC. and        §
WATSON GRINDING AND                    §
MANUFACTURING, CO.                     §
                                       §
      Defendants.                      §         281ST JUDICIAL DISTRICT

                              CAUSE NO. 2020-08060

HECTOR MONDRAGON OLVERA AND            §         IN THE DISTRICT COURT OF
ESMERALDA GONZALEZ GARCIA              §
INDIVIDUALLY                           §
AND AS NEXT FRIEND OF F.M., Z.M.,      §
AND H.M. (MINORS)                      §
Plaintiffs,                            §
                                       §
v.                                     §         HARRIS COUNTY, TEXAS
                                       §
WATSON GRINDING AND                    §
MANUFACTURING CO., WATSON              §
VALVE SERVICES, INC. AND KMHJ          §
MANAGEMENT COMPANY, LLC,               §
KMHJ, LTD., WESTERN                    §
INTERNATIONAL GAS & CYLINDERS,         §
INC., AND MATHESON TRI-GAS, INC.       §
                                       §
Defendants.                            §         133rd JUDICIAL DISTRICT

                      PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE CHRISTINE WEEMS:

      COMES         NOW,   HECTOR   MONDRAGON      OLVERA    AND       ESMERALDA

GONZALEZ GARCIA INDIVIDUALLY AND AS NEXT FRIEND OF F.M., Z.M., AND H.M.

(MINORS) (“Plaintiffs”), and file this Motion to Consolidate, asking the Court to
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 86 of 142




consolidate Cause No. 2020-08060; Hector Mondragon Olvera and Esmeralda Gonzalez

Garcia Individually and As Next Friend of F.M., Z.M., AND H.M. (Minors) v. Watson Valve

Services, Inc. and Watson Grinding and Manufacturing, Co. into the subject case pending

before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and

Manufacturing, Co., and would show the Court as follows:

                                      I.
                      FACTUAL & PROCEDURAL BACKGROUND

1.      On January 24, 2020, Plaintiffs were at their respective homes in Northwest

Houston when an explosion occurred at the Watson Plant. The explosion destroyed

nearby commercial and residential buildings and resulted in damages to Plaintiffs’

personal property. It is believed that the explosion was caused by a combination of

propylene and natural gas which were near each other at the Watson Plant. It is not yet

known how propylene was stored at Defendants’ facility, but if a company has more than

10,000 pounds of propylene, it is required to have a Risk Management Plan on file with

the Environmental Protection Agency. Defendants did not and do not have a Risk

Management Plan on file.

2.      Plaintiffs in Cause No. 2020-08060 filed suit against the Watson Defendants on

February 4, 2020 for the same incident and damages made the basis of the Miranda

Plaintiffs’ cause of action.

3.      These cases relate to each other and share common questions of law and fact as

each case stems from the same explosion. All Plaintiffs in both cases bring the same

causes of action against the Watson Defendants following the explosion made the basis

of this suit.
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 87 of 142




                                      II.
                            ARGUMENT AND AUTHORTIES

4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the

same subject matter, transaction, or occurrence and involve common questions of law or

fact, (2) the evidence is material, relevant, and admissible in both cases, (3) consolidation

promotes judicial economy and convenience, and (4) consolidation will not result in an

unfair trial. See TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d

203, 207 (Tex. 2004); Lone Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex.

App.—Houston [1st Dist.] 1992, writ denied).

5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris

County, Texas; 281st Judicial District, because this case arises from the same occurrence

and involves common questions of law and fact, and consolidation will not result in an

unfair trial.

6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to

avoid unnecessary costs and undue delay, consolidation of these cases is practical and

proper.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 88 of 142




                                            III.
                                        CONCLUSION

8.     Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will

likely eliminate duplicative efforts.

                                           IV.
                                         PRAYER

9.     In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of 2020-08060; Hector Mondragon

Olvera and Esmeralda Gonzalez Garcia Individually and As Next Friend of F.M., Z.M.,

AND H.M. (Minors) v. Watson Valve Services, Inc. and Watson Grinding and

Manufacturing, Co.; In the 61st Judicial District Court of Harris County, Texas, into the

subject case pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr.,

Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing, Co.
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 89 of 142




                             Respectfully submitted,

                             MCMILLAN FIRM, P.L.L.C.



                             By:__________________________________
                             Chance A. McMillan
                             Bar No. 24078981
                             cam@mcmillanfirm.com
                             Mathew Mendoza
                             Bar No.: 24109548
                             mem@mcmillanfirm.com
                             440 Louisiana Street, Suite 1200
                             Houston, Texas 77002-1691
                             Tel: (281) 888-2131
                             Fax: (832) 831-2175
                             Email: filing@mcmillanfirm.com

                             ATTORNEYS FOR PLAINTIFFS
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 90 of 142




                             CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County
Ancillary Court on behalf of the Watson Defendants on January 27, 2020 in another
Cause. Plaintiffs’ counsel has served the below counsel as a courtesy and does not
allege that any formal appearance in either cause referenced above has been made
on behalf of the Watson Defendants. I hereby certify that the foregoing instrument was
forwarded to the below attorneys via e-service, on February 5, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                        /s/ Chance A. McMillan
                                        CHANCE A. MCMILLAN
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 91 of 142




                               CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                 §          IN THE DISTRICT COURT OF
INGRID MIRANDA                             §
                                           §
      Plaintiffs,                          §
                                           §
VS.                                        §          HARRIS COUNTY, TEXAS
                                           §
WATSON VALVE SERVICES, INC. and            §
WATSON GRINDING AND                        §
MANUFACTURING, CO.                         §
                                           §
      Defendants.                          §          281ST JUDICIAL DISTRICT

                               CAUSE NO. 2020-08060

HECTOR MONDRAGON OLVERA AND                §          IN THE DISTRICT COURT OF
ESMERALDA GONZALEZ GARCIA                  §
INDIVIDUALLY                               §
AND AS NEXT FRIEND OF F.M., Z.M.,          §
AND H.M. (MINORS)                          §
Plaintiffs,                                §
                                           §
v.                                         §          HARRIS COUNTY, TEXAS
                                           §
WATSON GRINDING AND                        §
MANUFACTURING CO., WATSON                  §
VALVE SERVICES, INC. AND KMHJ              §
MANAGEMENT COMPANY, LLC,                   §
KMHJ, LTD., WESTERN                        §
INTERNATIONAL GAS & CYLINDERS,             §
INC., AND MATHESON TRI-GAS, INC.           §
                                           §
      Defendants.                          §          133rd JUDICIAL DISTRICT

                                        ORDER

      On this day came the Plaintiffs’, by and through their attorney of record, and filed

their Motion to Consolidate, the Court finds that Plaintiffs’ Motion to Consolidate is

GRANTED. It is, therefore,

      ORDERED that Cause No. 2020-08060, in the 133rd Judicial District of Harris
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 92 of 142




County, styled Hector Mondragon Olvera and Esmeralda Gonzalez Garcia Individually

and As Next Friend of F.M., Z.M., AND H.M. (Minors) v. Watson Valve Services, Inc. and

Watson Grinding and Manufacturing, Co., be consolidated with the present suit under

Cause No. 2020-04959 for all purposes, pursuant to Rule 174(a) of the Texas Rules of

Civil Procedure.



      SIGNED this ______ day of ____________________, 2020.


                                       ___________________________________
                                       JUDGE PRESIDING
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 93 of 142                           2/5/2020 4:05 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 40591977
                                                                                                    By: Bonnie Lugo
                                                                                           Filed: 2/5/2020 4:05 PM

                                CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                  §          IN THE DISTRICT COURT OF
INGRID MIRANDA                              §
                                            §
      Plaintiffs,                           §
                                            §
VS.                                         §          HARRIS COUNTY, TEXAS
                                            §
WATSON VALVE SERVICES, INC. and             §
WATSON GRINDING AND                         §
MANUFACTURING, CO.                          §
                                            §
      Defendants.                           §          281ST JUDICIAL DISTRICT

                                CAUSE NO. 2020-08054

MARIA ISABEL TREJO AND                      §          IN THE DISTRICT COURT OF
JAVIER LOPEZ HERRERA                        §
Plaintiffs,                                 §
                                            §
v.                                          §          HARRIS COUNTY, TEXAS
                                            §
WATSON GRINDING AND                         §
MANUFACTURING CO., WATSON                   §
VALVE SERVICES, INC. AND KMHJ               §
MANAGEMENT COMPANY, LLC,                    §
KMHJ, LTD., WESTERN                         §
INTERNATIONAL GAS & CYLINDERS,              §
INC., AND MATHESON TRI-GAS, INC.            §
                                            §
      Defendants.                           §          80th JUDICIAL DISTRICT

                      PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE CHRISTINE WEEMS:

      COMES NOW, MARIA ISABEL TREJO and JAVIER LOPEZ HERRERA

(“Plaintiffs”), and file this Motion to Consolidate, asking the Court to consolidate Cause

No. 2020-08054; Maria Isabel Trejo and Javier Lopez Herrera v. Watson Valve Services,

Inc. and Watson Grinding and Manufacturing, Co. into the subject case pending before

this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo,
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 94 of 142




and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and Manufacturing,

Co., and would show the Court as follows:

                                      I.
                      FACTUAL & PROCEDURAL BACKGROUND

1.      On January 24, 2020, Plaintiffs were at their respective homes in Northwest

Houston when an explosion occurred at the Watson Plant. The explosion destroyed

nearby commercial and residential buildings and resulted in damages to Plaintiffs’

personal property. It is believed that the explosion was caused by a combination of

propylene and natural gas which were near each other at the Watson Plant. It is not yet

known how propylene was stored at Defendants’ facility, but if a company has more than

10,000 pounds of propylene, it is required to have a Risk Management Plan on file with

the Environmental Protection Agency. Defendants did not and do not have a Risk

Management Plan on file.

2.      Plaintiffs in Cause No. 2020-08054 filed suit against the Watson Defendants on

February 4, 2020 for the same incident and damages made the basis of the Miranda

Plaintiffs’ cause of action.

3.      These cases relate to each other and share common questions of law and fact as

each case stems from the same explosion. All Plaintiffs in both cases bring the same

causes of action against the Watson Defendants following the explosion made the basis

of this suit.
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 95 of 142




                                      II.
                            ARGUMENT AND AUTHORTIES

4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the

same subject matter, transaction, or occurrence and involve common questions of law or

fact, (2) the evidence is material, relevant, and admissible in both cases, (3) consolidation

promotes judicial economy and convenience, and (4) consolidation will not result in an

unfair trial. See TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d

203, 207 (Tex. 2004); Lone Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex.

App.—Houston [1st Dist.] 1992, writ denied).

5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris

County, Texas; 281st Judicial District, because this case arises from the same occurrence

and involves common questions of law and fact, and consolidation will not result in an

unfair trial.

6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to

avoid unnecessary costs and undue delay, consolidation of these cases is practical and

proper.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 96 of 142




                                            III.
                                        CONCLUSION

8.     Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will

likely eliminate duplicative efforts.

                                           IV.
                                         PRAYER

9.     In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-08054; Maria Isabel

Trejo and Javier Lopez Herrera v. Watson Valve Services, Inc. and Watson Grinding and

Manufacturing, Co.; In the 80th Judicial District Court of Harris County, Texas, into the

subject case pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr.,

Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing, Co.
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 97 of 142




                             Respectfully submitted,

                             MCMILLAN FIRM, P.L.L.C.



                             By:__________________________________
                             Chance A. McMillan
                             Bar No. 24078981
                             cam@mcmillanfirm.com
                             Mathew Mendoza
                             Bar No.: 24109548
                             mem@mcmillanfirm.com
                             440 Louisiana Street, Suite 1200
                             Houston, Texas 77002-1691
                             Tel: (281) 888-2131
                             Fax: (832) 831-2175
                             Email: filing@mcmillanfirm.com

                             ATTORNEYS FOR PLAINTIFFS
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 98 of 142




                             CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County
Ancillary Court on behalf of the Watson Defendants on January 27, 2020 in another
Cause. Plaintiffs’ counsel has served the below counsel as a courtesy and does not
allege that any formal appearance in either cause referenced above has been made
on behalf of the Watson Defendants. I hereby certify that the foregoing instrument was
forwarded to the below attorneys via e-service, on February 5, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                        /s/ Chance A. McMillan
                                        CHANCE A. MCMILLAN
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 99 of 142




                                 CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                   §           IN THE DISTRICT COURT OF
INGRID MIRANDA                               §
                                             §
       Plaintiffs,                           §
                                             §
VS.                                          §           HARRIS COUNTY, TEXAS
                                             §
WATSON VALVE SERVICES, INC. and              §
WATSON GRINDING AND                          §
MANUFACTURING, CO.                           §
                                             §
       Defendants.                           §           281ST JUDICIAL DISTRICT

                                 CAUSE NO. 2020-08054

MARIA ISABEL TREJO AND                       §           IN THE DISTRICT COURT OF
JAVIER LOPEZ HERRERA                         §
Plaintiffs,                                  §
                                             §
v.                                           §           HARRIS COUNTY, TEXAS
                                             §
WATSON GRINDING AND                          §
MANUFACTURING CO., WATSON                    §
VALVE SERVICES, INC. AND KMHJ                §
MANAGEMENT COMPANY, LLC,                     §
KMHJ, LTD., WESTERN                          §
INTERNATIONAL GAS & CYLINDERS,               §
INC., AND MATHESON TRI-GAS, INC.             §
                                             §
       Defendants.                           §           80th JUDICIAL DISTRICT

                                          ORDER

       On this day came the Plaintiffs’, by and through their attorney of record, and filed

their Motion to Consolidate, the Court finds that Plaintiffs’ Motion to Consolidate is

GRANTED. It is, therefore,

       ORDERED that Cause No. 2020-08054, in the 80th Judicial District of Harris

County, styled Maria Isabel Trejo and Javier Lopez Herrera v. Watson Valve Services,

Inc. and Watson Grinding and Manufacturing, Co., be consolidated with the present suit
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 100 of 142




under Cause No. 2020-04959 for all purposes, pursuant to Rule 174(a) of the Texas Rules

of Civil Procedure.



      SIGNED this ______ day of ____________________, 2020.


                                        ___________________________________
                                        JUDGE PRESIDING
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 101 of 142                      2/5/2020 4:06 PM
                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                       Envelope No. 40592099
                                                                                                By: Bonnie Lugo
                                                                                       Filed: 2/5/2020 4:06 PM

                              CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                §         IN THE DISTRICT COURT OF
INGRID MIRANDA                            §
                                          §
      Plaintiffs,                         §
                                          §
VS.                                       §         HARRIS COUNTY, TEXAS
                                          §
WATSON VALVE SERVICES, INC. and           §
WATSON GRINDING AND                       §
MANUFACTURING, CO.                        §
                                          §
      Defendants.                         §         281ST JUDICIAL DISTRICT

                              CAUSE NO. 2020-08019

GILBERTO MENDOZA CRUZ AND                 §         IN THE DISTRICT COURT OF
MASSIEL NUNEZ, INDIVIDUALLY               §
AND AS NEXT FRIEND OF I.M. AND            §
A.M. (MINORS)                             §
Plaintiffs,                               §
                                          §
v.                                        §         HARRIS COUNTY, TEXAS
                                          §
WATSON GRINDING AND                       §
MANUFACTURING CO., WATSON                 §
VALVE SERVICES, INC. AND KMHJ             §
MANAGEMENT COMPANY, LLC,                  §
KMHJ, LTD., WESTERN                       §
INTERNATIONAL GAS & CYLINDERS,            §
INC., AND MATHESON TRI-GAS, INC.          §
                                          §
Defendants.                               §         129th JUDICIAL DISTRICT

                      PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE CHRISTINE WEEMS:

      COMES         NOW,   GILBERTO   MENDOZA      CRUZ     and   MASSIEL          NUNEZ,

INDIVIDUALLY AND AS NEXT FRIENDS OF I.M. AND A.M. (minors) (“Plaintiffs”), and

file this Motion to Consolidate, asking the Court to consolidate Cause No. 2020-08019;

Gilberto Mendoza Cruz and Massiel Nunez, Individually and As Next Friends of I.M. and
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 102 of 142




A.M. (Minors) v. Watson Valve Services, Inc. and Watson Grinding and Manufacturing,

Co. into the subject case pending before this Court, Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co., and would show the Court as follows:

                                      I.
                      FACTUAL & PROCEDURAL BACKGROUND

1.      On January 24, 2020, Plaintiffs were at their respective homes in Northwest

Houston when an explosion occurred at the Watson Plant. The explosion destroyed

nearby commercial and residential buildings and resulted in damages to Plaintiffs’

personal property. It is believed that the explosion was caused by a combination of

propylene and natural gas which were near each other at the Watson Plant. It is not yet

known how propylene was stored at Defendants’ facility, but if a company has more than

10,000 pounds of propylene, it is required to have a Risk Management Plan on file with

the Environmental Protection Agency. Defendants did not and do not have a Risk

Management Plan on file.

2.      Plaintiffs in Cause No. 2020-08019 filed suit against the Watson Defendants on

February 4, 2020 for the same incident and damages made the basis of the Miranda

Plaintiffs’ cause of action.

3.      These cases relate to each other and share common questions of law and fact as

each case stems from the same explosion. All Plaintiffs in both cases bring the same

causes of action against the Watson Defendants following the explosion made the basis

of this suit.
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 103 of 142




                                      II.
                            ARGUMENT AND AUTHORTIES

4.      Consolidation of cases is appropriate if (1) the cases relate to substantially the

same subject matter, transaction, or occurrence and involve common questions of law or

fact, (2) the evidence is material, relevant, and admissible in both cases, (3) consolidation

promotes judicial economy and convenience, and (4) consolidation will not result in an

unfair trial. See TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d

203, 207 (Tex. 2004); Lone Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex.

App.—Houston [1st Dist.] 1992, writ denied).

5.      The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services,

Inc., Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris

County, Texas; 281st Judicial District, because this case arises from the same occurrence

and involves common questions of law and fact, and consolidation will not result in an

unfair trial.

6.      Cause No. 2020-04959 is the oldest and lowest cause number for any claim arising

out of the January 24, 2020 explosion.

7.      The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to

avoid unnecessary costs and undue delay, consolidation of these cases is practical and

proper.
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 104 of 142




                                            III.
                                        CONCLUSION

8.     Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases will

likely eliminate duplicative efforts.

                                           IV.
                                         PRAYER

9.     In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, all parties agree to the consolidation of Cause No. 2020-08019; Gilberto

Mendoza Cruz and Massiel Nunez, Individually and As Next Friends of I.M. and A.M.

(Minors) v. Watson Valve Services, Inc. and Watson Grinding and Manufacturing, Co.; In

the 61st Judicial District Court of Harris County, Texas, into the subject case pending

before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and

Manufacturing, Co.
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 105 of 142




                              Respectfully submitted,

                              MCMILLAN FIRM, P.L.L.C.



                              By:__________________________________
                              Chance A. McMillan
                              Bar No. 24078981
                              cam@mcmillanfirm.com
                              Mathew Mendoza
                              Bar No.: 24109548
                              mem@mcmillanfirm.com
                              440 Louisiana Street, Suite 1200
                              Houston, Texas 77002-1691
                              Tel: (281) 888-2131
                              Fax: (832) 831-2175
                              Email: filing@mcmillanfirm.com

                              ATTORNEYS FOR PLAINTIFFS
     Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 106 of 142




                             CERTIFICATE OF SERVICE

         The below counsel served with this Motion appeared before a Harris County
Ancillary Court on behalf of the Watson Defendants on January 27, 2020 in another
Cause. Plaintiffs’ counsel has served the below counsel as a courtesy and does not
allege that any formal appearance in either cause referenced above has been made
on behalf of the Watson Defendants. I hereby certify that the foregoing instrument was
forwarded to the below attorneys via e-service, on February 5, 2020.

Via E-Serve
John V. McCoy
Michael I. Ramirez
McCoy Leavitt Laskey LLC
N19 W24200 Riverwood Dr., Suite 125
Waukesha, WI 53188

Via E-Serve
Ernest P. Gieger, Jr.
Gieger, Laborde & Laperouse L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana 70139


                                        /s/ Chance A. McMillan
                                        CHANCE A. MCMILLAN
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 107 of 142




                               CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                 §          IN THE DISTRICT COURT OF
INGRID MIRANDA                             §
                                           §
      Plaintiffs,                          §
                                           §
VS.                                        §          HARRIS COUNTY, TEXAS
                                           §
WATSON VALVE SERVICES, INC. and            §
WATSON GRINDING AND                        §
MANUFACTURING, CO.                         §
                                           §
      Defendants.                          §          281ST JUDICIAL DISTRICT

                               CAUSE NO. 2020-08019

GILBERTO MENDOZA CRUZ AND                  §          IN THE DISTRICT COURT OF
MASSIEL NUNEZ, INDIVIDUALLY                §
AND AS NEXT FRIEND OF I.M. AND             §
A.M. (MINORS)                              §
Plaintiffs,                                §
                                           §
v.                                         §          HARRIS COUNTY, TEXAS
                                           §
WATSON GRINDING AND                        §
MANUFACTURING CO., WATSON                  §
VALVE SERVICES, INC. AND KMHJ              §
MANAGEMENT COMPANY, LLC,                   §
KMHJ, LTD., WESTERN                        §
INTERNATIONAL GAS & CYLINDERS,             §
INC., AND MATHESON TRI-GAS, INC.           §
                                           §
      Defendants.                          §          129th JUDICIAL DISTRICT

                                        ORDER

      On this day came the Plaintiffs’, by and through their attorney of record, and filed

their Motion to Consolidate, the Court finds that Plaintiffs’ Motion to Consolidate is

GRANTED. It is, therefore,

      ORDERED that Cause No. 2020-08019, in the 129th Judicial District of Harris

County, styled Gilberto Mendoza Cruz and Massiel Nunez, Individually and As Next
     Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 108 of 142




Friends of I.M. and A.M. (Minors) v. Watson Valve Services, Inc. and Watson Grinding

and Manufacturing, Co., be consolidated with the present suit under Cause No. 2020-

04959 for all purposes, pursuant to Rule 174(a) of the Texas Rules of Civil Procedure.



      SIGNED this ______ day of ____________________, 2020.


                                        ___________________________________
                                        JUDGE PRESIDING
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 109 of 142                              2/5/2020 6:39 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 40598288
                                                                                                          By: Bonnie Lugo
                                                                                                 Filed: 2/5/2020 6:39 PM

                                    CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                     §             IN THE DISTRICT COURT OF
INGRID MIRANDA                                 §
                                               §
       Plaintiffs,                             §
                                               §
VS.                                            §                 HARRIS COUNTY, TEXAS
                                               §
WATSON VALVE SERVICES, INC. and                §
WATSON GRINDING AND                            §
MANUFACTURING, CO.                             §
                                               §
       Defendants.                             §               281st JUDICIAL DISTRICT

                                    CAUSE NO. 2020-08220

HOUSTON CORVETTE SERVICE,                          §      IN THE DISTRICT COURT
INC., STINGRAY ENERGY, LLC and                     §
GORDON ANDRUS,                                     §
                                                   §
       Plaintiffs                                  §
                                                   §
v.                                                 §       HARRIS COUNTY, TEXAS
                                                   §
WATSON VALVE SERVICES, INC.,                       §
WATSON GRINDING AND                                §
MANUFACTURING, CO., KMHJ, LTD.,                    §
KMHJ MANAGEMENT COMPANY, LLC,                      §
WESTERN INTERNATIONAL GAS &                        §
CYLINDERS, INC., and                               §
MATHESON TRI-GAS, INC.                             §
     Defendants                                    §      152nd JUDICIAL DISTRICT
                        PLAINTIFFS’ MOTION TO CONSOLIDATE

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Plaintiffs HOUSTON CORVETTE SERVICE, INC., STINGRAY ENERGY,

LLC and GORDON ANDRUS, INDIVIDUALLY (“Plaintiffs”) and file this Motion to Consolidate,

asking the Court to consolidate Cause No. 2020-08220, Houston Corvette Service, Inc. et al v.

Watson Valve Services, Inc., et al before the 152nd Judicial District Court of Harris County, Texas

into the subject case, for discovery purposes only, pending before this Court, Cause No. 2020-

04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve

                                                                                             Page 1 of 5
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 110 of 142



Services, Inc., Watson Grinding and Manufacturing, Co., and would show the Court as follows:

                                        I.
                        FACTUAL & PROCEDURAL BACKGROUND

        1.       On January 24, 2020, Plaintiffs Rigoberto Miranda, Jr., Ingrid Miranda, Daniel

 Bravo, and Erica Bravo (“Miranda Plaintiffs”) filed their application against Defendants, Watson

 Valve Services, Inc., Watson Grinding and Manufacturing, Co. (“Watson Defendants”) for

 seeking a restraining order and injunctive relief arising out of an explosion that occurred at

 Defendants’ premises on January 24, 2020. On January 27, 2020, the Miranda Plaintiffs brought

 affirmative claims seeking economic and non-economic damages.

        2.       Plaintiffs in Cause No. 2020-08220, Houston Corvette Service, Inc. et al v.

 Watson Valve Services, Inc., et al before the 152nd Judicial District Court of Harris County,

 Texas filed suit against the Watson Defendants on February 5, 2020 for the same incident and

 damages made the basis of the Miranda Plaintiffs’ cause of action.

        3.       These cases relate to each other and share common questions of law and fact as

 each case stems from the same explosion. All Plaintiffs in both cases bring the same causes of

 action against the Watson Defendants following the explosion made the basis of this suit.

                                         II.
                               ARGUMENT AND AUTHORTIES

        4.       Consolidation of cases is appropriate if (1) the cases relate to substantially the

 same subject matter, transaction, or occurrence and involve common questions of law or fact, (2)

 the evidence is material, relevant, and admissible in both cases, (3) consolidation promotes

 judicial economy and convenience, and (4) consolidation will not result in an unfair trial. See

 TEX. R. CIV. P. 174(a); In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 207 (Tex. 2004); Lone

 Star Ford, Inc. v. McCormick, 838 S.W.2d 734, 737-38 (Tex. App.—Houston [1st Dist.] 1992,

 writ denied).



                                                                                          Page 2 of 5
         Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 111 of 142



         5.    The Court should consolidate this case with Cause No. 2020-04959; Rigoberto

Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc.,

Watson Grinding and Manufacturing, Co.; pending in the District Court of Harris County,

Texas; 281st Judicial District, because this case arises from the same occurrence and involves

common questions of law and fact, and consolidation will not result in unfair prejudice to any

party.

         6.    Cause No. 2020-04959 is the oldest and lowest cause number for any claim

arising out of the January 24, 2020 explosion.

         7.    The evidence developed in both cases will be material, relevant and admissible in

both cases; therefore, in the interests of efficiency, judicial economy, convenience and to avoid

unnecessary costs and undue delay, consolidation of these cases for discovery purposes only is

practical and proper.

                                             III.
                                         CONCLUSION

         8.    Based on the foregoing, it is practicable to consolidate these cases to avoid

unnecessary costs and expenses by the parties, and consolidation of these cases for discovery

purposes will likely eliminate duplicative efforts.

                                               IV.
                                             PRAYER

         9.    In the interests of efficiency, judicial economy and to avoid unnecessary costs and

undue delay, Plaintiffs request this Court to order the consolidation of Cause No. 2020-08220;

Houston Corvette Service, Inc. et al v. Watson Valve Services, Inc., et al before the 152nd

Judicial District Court of Harris County, Texas, for discovery purposes only, into the subject

case pending before this Court, Cause No. 2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda,

Daniel Bravo, and Erica Bravo v. Watson Valve Services, Inc., Watson Grinding and



                                                                                         Page 3 of 5
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 112 of 142



Manufacturing, Co..




                                  Respectfully submitted,

                                  TERRY & THWEATT, P.C.

                                  By: /s/ L. Lee Thweatt
                                          L. Lee Thweatt
                                          State Bar No. 24008160
                                          Joseph D. Terry
                                          State Bar No. 24013618
                                          One Greenway Plaza, Suite 100
                                          Houston, Texas 77046-0102
                                          Telephone: (713) 600-4710
                                          Facsimile: (713) 600-4706
                                          lthweatt@terrythweatt.com
                                          jterry@terrythweatt.com

                                  KAMINS LAW FIRM, PLLC

                                  By: /s/ Anna Dean Kamins
                                          Anna Dean Kamins
                                          State Bar No. 24032003
                                          2925 Richmond Ave., Suite 1200
                                          Houston, Texas 77098
                                          (713)201-4032 Telephone
                                          akamins@kamins-law.com

                                  ATTORNEYS FOR PLAINTIFFS




                                                                           Page 4 of 5
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 113 of 142




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing instrument was forwarded to the below attorneys via
e-service, on February 5, 2020.

                                       John V. McCoy
                                 MCCOY LEAVITT LASKEY LLC
                           N19 W24200 Riverwood Drive, Suite 125
                                  Waukesha, WI 53188-1179
                      Counsel for Watson Grinding and Manufacturing, Inc.
                                        Via E-Service

                                                   /s/ L. Lee Thweatt




                                                                                        Page 5 of 5
                                                                            2/5/20206:39:45PM
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 114 of 142
                                                              MarilynBurgess-DistrictClerk
                                                                            HarrisCounty
                                                                            EnvelopeNo:40598288
                                                                            By:LUGO,BONNIE
                                                                            Filed:2/5/20206:39:45PM
                                    CAUSE NO. 2020-04959

RIGOBERTO MIRANDA, JR. and                     §             IN THE DISTRICT COURT OF
INGRID MIRANDA                                 §
                                               §
       Plaintiffs,                             §
                                               §
VS.                                            §                 HARRIS COUNTY, TEXAS
                                               §
WATSON VALVE SERVICES, INC. and                §
WATSON GRINDING AND                            §
MANUFACTURING, CO.                             §
                                               §
       Defendants.                             §               281st JUDICIAL DISTRICT

                                    CAUSE NO. 2020-08220

HOUSTON CORVETTE SERVICE,                          §      IN THE DISTRICT COURT
INC., STINGRAY ENERGY, LLC and                     §
GORDON ANDRUS,                                     §
                                                   §
       Plaintiffs                                  §
                                                   §
v.                                                 §       HARRIS COUNTY, TEXAS
                                                   §
WATSON VALVE SERVICES, INC.,                       §
WATSON GRINDING AND                                §
MANUFACTURING, CO., KMHJ, LTD.,                    §
KMHJ MANAGEMENT COMPANY, LLC,                      §
WESTERN INTERNATIONAL GAS &                        §
CYLINDERS, INC., and                               §
MATHESON TRI-GAS, INC.                             §
     Defendants                                    §      152nd JUDICIAL DISTRICT
                                             ORDER

       On this day, the Court considered the Plaintiffs’ Motion to Consolidate. After considering

the motion, and any response, the Court hereby GRANTS the Motion in all things and ORDERS:

       That Cause No. 2020-08220, Houston Corvette Service, Inc. et al v. Watson Valve Services,

Inc., et al presently pending before the 152nd Judicial District Court of Harris County, Texas is

consolidated for discovery purposes only into the subject case pending before this Court, Cause No.

2020-04959; Rigoberto Miranda, Jr., Ingrid Miranda, Daniel Bravo, and Erica Bravo v. Watson



                                                                                        Page 1 of 2
        Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 115 of 142



Valve Services, Inc., Watson Grinding and Manufacturing, Co.

       This order does not consolidate these cases for any other purpose other than discovery.

Separate judgments shall be reached in each action and the respective cause numbers shall remain as

separate actions on the dockets of the respective Courts for all purposes other than discovery.

       SIGNED on this the _______day of February, 2020.



                                                     _______________________
                                                     JUDGE PRESIDING




                                                                                            Page 2 of 2
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 116 of 142                         2/6/2020 3:45 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40627747
                                                                                                   By: Bonnie Lugo
                                                                                          Filed: 2/6/2020 3:45 PM

                                 CAUSE NO. 2020-04959

Rigoberto Miranda, Jr., et al.,                §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       281st Judicial District
Watson Valve Services, Inc., et al.            §
                                               §
       Defendants.                             §       Harris County, Texas
                                               §


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the

Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now

pending in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division under Case No. 20-30968. This bankruptcy case was commenced on

February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 117 of 142




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin
                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              VALVE SERVICES, INC.
     Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 118 of 142




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Robert S. Kwok                    rkwok@kwoklaw.com
      J. Ryan Loya                      rloya@kwoklaw.com
      Joshua R. Leal                    jleal@kwoklaw.com
      Alex P. Boylhart                  aboylhart@kwoklaw.com
      William W. Hoke                   whoke@whokelaw.com

                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 119 of 142




            EXHIBIT A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 120 of 142


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 121 of 142


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 122 of 142                         2/6/2020 3:45 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40627747
                                                                                                   By: Bonnie Lugo
                                                                                          Filed: 2/6/2020 3:45 PM

                                 CAUSE NO. 2020-04959

Rigoberto Miranda, Jr., et al.,                §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       281st Judicial District
Watson Valve Services, Inc., et al.            §
                                               §
       Defendants.                             §       Harris County, Texas
                                               §


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”)

and informs the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy

Code now pending in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division under Case No. 20-30967.            This bankruptcy case was

commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 123 of 142




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin

                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              GRINDING AND MANUFACTURING CO.
     Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 124 of 142




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Robert S. Kwok                    rkwok@kwoklaw.com
      J. Ryan Loya                      rloya@kwoklaw.com
      Joshua R. Leal                    jleal@kwoklaw.com
      Alex P. Boylhart                  aboylhart@kwoklaw.com
      William W. Hoke                   whoke@whokelaw.com

                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 125 of 142




            EXHIBIT A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 126 of 142


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 127 of 142


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 128 of 142

               2020-04959 / Court: 281
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 129 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 130 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 131 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 132 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 133 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 134 of 142
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 135 of 142

               2020-04959 / Court: 281
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 136 of 142
      Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 137 of 142                         3/2/2020 3:11 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 41300602
                                                                                            By: Ozuqui Quintanilla
                                                                                          Filed: 3/2/2020 3:11 PM

                                CAUSE NO. 2020-10652

Youseff Abdulla, et al.,                       §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       190th Judicial District
Watson Valve Services, Inc.                    §
                                               §
       Defendants.                             §       Harris County, Texas



                           SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the

Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now

pending in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division under Case No. 20-30968. This bankruptcy case was commenced on

February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: March 2, 2020
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 138 of 142




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin
                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              Kate H. Easterling
                              Texas Bar No. 24053257
                              Avi Moshenberg
                              Texas Bar No. 24083532
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com
                                 Kate.Easterling@mhllp.com
                                 Avi.Moshenberg@mhllp.com


                              PROPOSED COUNSEL FOR WATSON VALVE
                              SERVICES, INC.
     Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 139 of 142




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      James M. Lassiter, III            service@lassiterlaw.com
      Timothy M. McHale
      Mohammed H. Nabulsi

                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 140 of 142




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 141 of 142


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-03083 Document 1 Filed in TXSB on 04/20/20 Page 142 of 142


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
